OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response……20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-01355 The Alger Funds (Exact name of registrant as specified in charter) 360 Park Avenue South New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: April 30, 2016 ITEM 1. REPORT(S) TO STOCKHOLDERS. Table of Contents The Alger Funds Shareholders’ Letter 1 Fund Highlights 15 Portfolio Summary 29 Schedules of Investments 31 Statements of Assets and Liabilities 73 Statements of Operations 81 Statements of Changes in Net Assets 85 Financial Highlights 93 Notes to Financial Statements 126 Additional Information Go Paperless With Alger Electronic Delivery Service Alger is pleased to provide you with the ability to access regulatory materials online. When documents such as prospectuses and annual and semi-annual reports are available, we’ll send you an e-mail notification with a convenient link that will take you directly to the fund information on our website. To sign up for this free service, simply enroll at www.icsdelivery.com/alger. Shareholders' Letter April 30, 2016 Dear Shareholders, Investor Stampede Creates Risks and Opportunities Gary Larsons quirky cartoon series The Far Side draws chuckles by having animals exhibit human-like behavior. In one popular cartoon, a massive bison stampede extends to the horizon. One insightful bison quips to a neighboring beast As if we all knew where were going. The six-month reporting period ended April 30 was notable as a period filled with economic uncertainty, diverging global monetary policies, and significant pressure on interest rates. As with the cartoon, where this takes us as investors is unclear, yet in such periods of deep uncertainty we are reminded that the best decisions are those that are the most thoughtful and not based upon emotion. Many investors, in an unquenchable thirst for income (and a misguided flight to safety) have rushed to bond-like equities, that is, equities that pay steady dividends. The end result was striking. While the S&P 500 index gained 0.43%, the Telecomm, Utilities, and Consumer Staples sectors climbed 14.68%, 12.90%, and 6.02%, respectively. These sectors have some of the poorest long-term growth prospects in the current economic environment. On the other hand, higher growth sectors like Information Technology, Health Care, and Consumer Discretionary each sustained losses. We have learned in our 52 years of investing that there is no free lunch. Success in investing is not achieved by considering one factor, such as dividend yield, but instead by understanding companies, their management, their industries, and their competitors. It is with this more complete view that high-quality companies with strong growth potential can be identified. Such companies, we maintain, can potentially provide investors with wealth creation from capital appreciation and with protection from the erosion of inflation upon their savings. Stampedes, of course, can have dire consequences. The recent investor stampede, we believe, is dangerous, as investors have increased their exposure to the risk of higher interest rates and, at the same time, the relatively high valuations of stocks with generally poor growth prospects. We think the opportunities, long term, lie in the opposite direction. In particular, these investors may miss the attractive investment opportunities that can be found within the most vibrant industries in the U.S. and the world. America is seen as a leader in innovation in the Health Care and IT sectors, and has the richest and most diverse consumer market in the world. We believe it is within these sectors that superior companies and investments for long-term growth and capital appreciation can be found. Investing in overseas markets is more challenging with different dynamics at play. The widely followed MSCI ACWI ex USA and MSCI Emerging Markets indices declined 1.51% and 0.01%, respectively, during the reporting period with concerns over commodity prices contributing to weakening investor sentiment. In many overseas markets, this is entirely logical as the economies of many countries are strongly tied to their roles as commodities producers. As in the U.S., defensive sectors tended to outperform abroad. Nevertheless, international markets also have sectors that offer strong potential for long-term growth. The rising middle class in many international markets is creating increased demand for goods and services, which in turn is creating opportunities for leading companies. Our team of international and emerging markets portfolio managers and analysts has a depth of - 1 - experience in navigating foreign markets and identifying through fundamental research high- quality growth companies across the globe. In these markets, diversification is paramount, so our international funds are well diversified, typically owning companies across the globe and across industries. Oil and the U.S. Economy From late 2013 until the start of the reporting period, the price of West Texas Intermediate (WTI) fell from $110.62 a barrel to $46.12. It then declined to a low of $26.19 a barrel as of February 11, which was a 43.20% drop. The decline was accompanied by an 11.43% decline of the S&P 500. In both 2015 and early 2016, many investors misread the decline in oil as a harbinger of a U.S. recession in 2016. We have consistently argued otherwise, noting that while cheap oil prices would, not surprisingly, drive down earnings in the energy and closely related sectors, there were broad benefits to the U.S. economy from lower energy prices. Cheap oil has bolstered Americans finances by slashing energy costs and allowing Americans to strengthen their personal balance sheets by increasing their savings. It has also supported retail shopping and spending on homes. The U.S. housing market continues to improve in a steady fashion. Many indicators of consumer spending like ecommerce, travel, leisure, automotive, and home durables are quite healthy, despite the weakness reported in headlines about department store sales and the sales of other old economy retailers. Changing patterns of consumer preferences  largely based, in our view, on both ecommerce technology and on the rise of younger generations of Americans (the X and Y generations) as the baby boomers increasingly retire  is a large phenomenon that creates challenges for companies that have failed to adapt to the new marketplace and great opportunities for those that have helped define it in our time. Amazon.com, Inc., Netflix, Inc., Alphabet, Inc. (formerly Google), and Apple, Inc. are all doing quite well in this new American marketplace, while the landscape, especially in retail, is littered with companies, once good or even great, but today struggling to adapt their business models to the new and obvious reality. So despite fears, corporate fundamentals are fine in the U.S. S&P 500 earnings ex-materials and ex-energy grew a healthy 6.3% in 2015, despite the additional headwind of a strong U.S. dollar weighing on both exports and foreign earnings. For the first quarter of 2016, overall results for the S&P 500 slowed from that pace, but we expect continued growth in earnings in 2016 (again, ex-materials and ex-energy, though these might actually contribute to earnings growth on a reported basis through declining losses in these sectors). We note that oil appears to have bottomed in February and has since rebounded to close the reporting period at $45.98. Investor sentiment remains very cautious in our view, and indeed almost bearish, but there has been a significant rally in equities of late, with the S&P 500 generating a 13.39% return from February 12 to April 30. Global Economy Weakens Concerns over global economic growth continue. In early 2015, the International Monetary Fund forecasted that the global economy would grow 3.3% in 2015 and 3.8% in 2016. In October, it lowered those numbers to 3.1% for 2015 and 3.6% for this year. It maintained its 2015 estimate in January, but lowered its 2016 estimate to 3.4%. Also during the reporting period, estimates for global corporate earnings per share for the MSCI World Index were revised downward each month, declining from $106.72 in November to $101.20 as of April - 2 - We are encouraged by the actions of many central banks across the globe, including the Bank of Japan (BOJ), the Peoples Bank of China, and the European Central Bank, to provide additional economic stimulus. The BOJ, for its part, joined a handful of other countries that have maintained negative interest rates. Many central banks have also expressed a willingness to provide additional stimulus, and in the U.S., the Federal Reserve is taking a cautious approach to normalizing monetary policy after raising the fed funds rate in December. We note, as we did in the fall of 2015 in an Alger market commentary, that monetary policy is not sufficient to stimulate fundamental, lasting growth in any economy. We hope to see future governmental actions to improve structural growth in Europe, Asia, and other foreign markets, and certainly we see that austerity policies are fading globally. Further, in the significant changes occurring in international markets and economies, we see many opportunities for investors. Economic and political concerns have dominated investors mindset for a significant time now. But, as in the U.S., there are many companies forging ahead in their markets and globally, showing both solid earnings growth and strong fundamentals. We are always on the lookout for companies that are disrupting traditional business models by exploiting large-scale changes. The internet continues to be an investable trend but, especially in emerging markets, adoption of Western technology and lifestyles (whether directly or in copycat fashion) is meeting with notable success in many regions and sectors. The U.S. Dollar, Emerging Markets, and Interest Rates The previous end of the U.S. asset buying program, or quantitative easing, combined with the Federal Reserves start to raising interest rates and anticipation of domestic economic growth, has supported a strong U.S. dollar, especially relative to countries that have been increasing monetary stimulus. At the start of the reporting period, the U.S. Dollar Index, which measures U.S. currency against currencies of trading partners, was at 96.89, up considerably from 79.14 in early 2014. Later in the reporting period, the Federal Reserve signaled that it would take a cautious approach to raising interest rates, which caused the strengthening of the U.S. dollar to moderate slightly, and the U.S. Dollar Index closed the reporting period at 93.80. As mentioned previously, investors have fretted over the impact of a strong dollar on U.S. exports and foreign earnings. We think the strong dollar does pose challenges to U.S. exporters, especially those of undifferentiated commodity-like products or services. In the end, however, we think U.S. companies with value-added products and service models that are differentiated from the competition will do fine. Since global competition is fierce, foreign companies seeking to succeed will invest in superior products and services that will help them obtain their goals. We think there are many U.S. companies that offer highly competitive products and services to the global market, even with the recent disadvantage of a stronger U.S. dollar. Finally, its important to note that the strong U.S. dollar has also driven periods of capital outflows from countries with weaker currencies, especially emerging markets. We believe the sensitivity of global markets to the U.S. dollar is likely to cause the Federal Reserve to exercise extreme caution when normalizing monetary policy. At the same time, an estimated $8 trillion in debt is trading globally with negative yields. When the Federal Reserve eventually takes further actions to normalize policy, its likely that higher interest rates will attract even more investors to U.S. debt, which could limit increases in yields here at home. - 3 - The Appeal of Growth Equities and the Downside of the Investor Stampede We believe growth stocks are well positioned to outperform the market and especially bond- like equites that have recently reached extreme valuations. The recent market action has left traditional growth stocks at attractive valuations, especially when assessing PEG ratios. PEG ratios are determined by dividing a companys price-to-earnings ratio, or P/E, by its expected earnings growth rate. As of April 30 of this year, the 12-month forward earnings PEG for the Russell 1000 Growth Index was 42% lower than that of the Russell 1000 Value Index. For most of 2016, the difference in PEGs has exceeded anything that has occurred since at least 2002. In addition, bond-like sectors such as Utilities and Consumer Staples are trading at over a 20% premium to their 20-year average P/E ratio while growth sectors like Information Technology and Health Care are trading at double-digit discounts. From a historical perspective, low P/E ratios have typically indicated strong potential for stocks to outperform and we believe the current valuations of growth stocks are no exception. Over the long term, equity returns are driven by corporate fundamentals, including earnings and revenue growth. While dividend yields play an important role in the total return an investor should expect from equities, it is a mistake, in our view, to focus solely, or overly, on the dividend yield of a stock itself. It is, after all, a companys fundamental success growing its sales and profits that ultimately will deliver the cash flow to support dividends and future dividend growth. The recent stampede into bond-like equities shows many signs of investors failure to discriminate between companies with strong longer term fundamentals and those that simply happen to pay a relatively higher dividend yield today. Much like fixed-income securities, these bond-like equities will be very interest-rate sensitive. Even a small change in interest rates or inflation could hurt the performance of bond-like stocks, especially those trading at high valuations with poor growth prospects or leveraged balance sheets. Reasons for Optimism Concerns over global growth are likely to drive market volatility, but we maintain that the U.S. will continue to be an economic leader. April marked the 74th consecutive month of private-sector job growth in the U.S., which is an unprecedented accomplishment. Over the last year, the majority of those who have returned to the labor force have been from among the long-term unemployed, which is a category of Americans that has traditionally faced substantial challenges with finding work. In addition to steady job creation, the nations 5.0% unemployment rate implies that the job market is healthy. We continue to believe that low oil prices combined with low inflation and the Federal Reserves cautious approach to raising interest rates will continue to support the countrys economy. Corporate America is also strong. In the fourth quarter, S&P 500 companies ex-financials held $1.44 trillion in cash, according to FactSet Research Systems, Inc. The figure represents a 0.5% year-over-year decline, but is still the third-highest level in 10 years. Fixed capital expenditures during the quarter also declined when compared to the record level of outlays during the same quarter of 2014. Yet, the $170.4 billion in outlays for the final quarter of 2015 represented the third-highest level in 10 years, despite a 41% drop in capital expenditures by energy companies. Corporations are also buying back stock at a rapid pace, with approximately 30% of S&P 500 constituents having reduced their share count by at least 4% during the first quarter, according to S&P Capital IQ. - 4 - We urge investors to carefully assess the appeal of growth equities and to evaluate the role of bond-like equities in their investment strategies. We are in an era of rapid and dynamic change. New technologies such as the internet, smartphones, ebooks, and social media have reached 50% market penetration in a fraction of the time that older innovations such as washing machines, dishwashers, and landline telephones required. Medical innovation in orthopedic, cardiac, and cancer treatments (to name only a few) has advanced and will continue to advance in ways that were unimaginable only a generation or so ago. We think every prudent, long-term investor should have a portfolio overweight in the industries, companies, and trends that are changing nearly every aspect of modern day life. Portfolio Matters Alger Capital Appreciation Fund The Alger Capital Appreciation Fund returned -4.44% for the fiscal six-month period ended April 30, 2016, compared to the -1.37% return of the Russell 1000 Growth Index. During the period, the largest sector weightings were Information Technology and Consumer Discretionary. The largest sector overweight was Information Technology and the largest sector underweight was Consumer Staples. The Consumer Discretionary sector had a neutral impact on performance while other sectors detracted from results. Among the most important relative contributors were Apple, Inc.; Newell Brands, Inc.; Honeywell International, Inc.; and Edwards Lifesciences Corp. Shares of social network provider Facebook, Inc., Cl. A also contributed to performance. Facebook performed strongly in response to the companys social network continuing to take advertising market share from print and television media. We believe investors were also encouraged by the growth of Instagram, which is the companys video- and photo-sharing network, and by the potential for Facebook to further grow advertising revenues. Conversely, detracting from overall results on a relative basis were Allergan PLC.; Vertex Pharmaceuticals, Inc.; Anadarko Petroleum Corp.; and Norwegian Cruise Line Holdings Ltd. Also detracting from performance were shares of LinkedIn Corp., Cl. A. The company operates the worlds largest social network for professionals and provides services for recruiters and human resource professionals. LinkedIn also offers digital advertising and premium memberships. During the first quarter, the company disclosed disappointing sales and it provided weak profit guidance. It said Europe and Asia were weak areas. Alger International Growth Fund The Alger International Growth Fund returned -5.48% for the fiscal six-month period ended April 30, 2016, compared to the -1.51% return of the MSCI ACWI ex USA Index. Stock selection resulted in China, Taiwan, and South Africa providing the greatest contributions to relative performance, while Japan, Brazil, Germany, and the United Kingdom were among countries that detracted from results. The largest sector weightings were Financials and Health Care. The largest sector overweight was Information Technology and the largest sector underweight was Financials. Underweighting of the Energy and Financials sectors provided the greatest contribution to relative performance, while other sectors detracted from results. - 5 - Among the most important relative contributors were DMG Mori Co., Ltd.; Cenovus Energy, Inc.; TOTAL SA; and Allianz SE. Shares of Phoenix Healthcare Group Co., Ltd. also contributed to performance. Phoenix is the largest private-hospital group in China. We believe it is well-positioned to benefit from Chinas health care reform and efforts to create a tiered health care system in the country. It reported above-consensus 2015 earnings and unexpectedly raised its dividend. Conversely, detracting from overall results on a relative basis were Shire PLC; Mitsubishi UFJ Financial Group, Inc.; Whitbread PLC.; and Intesa Sanpaolo SpA. Shares of Allergan PLC. also detracted from results. The company manufactures and distributes both branded and generic pharmaceuticals globally. With an upcoming presidential election, investors were concerned that increased government regulatory intervention could negatively affect the companys closing of a planned merger with Pfizer, Inc. The deal was eventually halted by regulators. Alger Mid Cap Growth Fund The Alger Mid Cap Growth Fund returned -6.10% for the fiscal six-month period ended April 30, 2016, compared to the -1.54% return of the Russell Midcap Growth Index. During the period, the largest sector weightings were Consumer Discretionary and Information Technology. The largest sector overweight was Information Technology and the largest sector underweight was Consumer Staples. Relative outperformance in the Materials and Energy sectors was the most important contributor to performance, while Information Technology and Health Care were among sectors that detracted from results. Among the most important relative contributors were Newell Brands, Inc.; Broadcom Corp., Cl. A; HD Supply Holdings, Inc.; and Coach, Inc. Shares of CBS Corp., Cl. B also contributed to performance. CBS operates the CBS television network and provides syndicated programing and content. Investors have been concerned that the companys results will be hurt by cord-cutting as media viewers drop cable TV in favor of Internet- delivered content. We believe shares of CBS performed strongly, in part, due to investors concluding that media viewers may potentially continue to purchase skinny bundles, or limited media packages through cable TV, that will include CBS. Conversely, detracting from overall results on a relative basis were NetScout Systems, Inc.; Norwegian Cruise Line Holdings Ltd.; Portola Pharmaceuticals, Inc.; and DexCom, Inc. Shares of Royal Caribbean Cruises Ltd. also detracted from results. Royal Caribbean is a leading cruise operator. Investor concerns over the impact of a potential economic slowdown on consumer cyclicals caused shares of Royal Caribbean to underperform. We believe investors outlook for the economy has improved, but performance of Royal Caribbean stock did not initially bounce back, perhaps because of concerns over terrorism. Alger SMid Cap Growth Fund The Alger SMid Cap Growth Fund returned -4.74% for the fiscal six-month period ended April 30, 2016, compared to the -3.05% return of the Russell 2500 Growth Index. During the period, the largest sector weightings were Information Technology and Consumer Discretionary. The largest sector overweight was Information Technology and the largest sector underweight was Materials. Relative outperformance in the Health Care - 6 - and Consumer Staples sectors was the most important contributor to performance, while Consumer Discretionary and Materials were among sectors that detracted from results. Among the most important relative contributors were Cvent, Inc.; Criteo SA; Waste Connections, Inc.; and ABIOMED, Inc. Shares of arts and crafts retailer The Michaels Cos, Inc. also contributed to results. The company said fourth-quarter comparable-store sales increased 4.7% and that operating margins climbed 100 basis points. The stock also performed strongly in response to the company announcing its first share-repurchase program. Conversely, detracting from overall results on a relative basis were Diamond Resorts International, Inc.; Signet Jewelers Ltd.; United Rentals, Inc.; and WisdomTree Investments, Inc. Also during the reporting period, shares of Paycom Software, Inc. detracted from results. Thecompany provides cloud-based technology for managing human capital. The technology assists with managing the complete cycle of employment, from recruitment to retirement. Concerns that a potentially weakening economy could hurt hiring trends dampened investor sentiment for Paycom. Alger Small Cap Growth Fund The Alger Small Cap Growth Fund returned -9.23% for the fiscal six-month period ended April 30, 2016, compared to the -4.96% return of the Russell 2000 Growth Index. During the period, the largest sector weightings were Information Technology and Health Care. The largest sector overweight was Information Technology and the largest sector underweight was Consumer Discretionary. The Energy and Health Care sectors provided the greatest contributions to relative performance, while Information Technology and Consumer Discretionary were among sectors that detracted from results. Among the most important relative contributors were CyrusOne, Inc.; PRA Health Sciences, Inc.; Sun Hydraulics Corp.; and Burlington Stores, Inc. Shares of Cantel Medical Corp. also contributed to results. Cantel seeks to help hospitals, doctors offices, and other medical facilities save lives by reducing or eliminating the spread of infectious diseases. It offers a variety of products used for endoscopy and renal dialysis equipment. It also offers water purification technology and systems that monitor medical facilities for diseases. Cantel reported a 17% revenue growth rate for the second quarter, which exceeded consensus expectations. Growth has been particularly strong in the companys endoscopy division. Moreover, the Food and Drug Administration last year recalled a competitors product. In issuing the recall, the FDA said facilities using the competitors product were reporting transmissions of bacterial infections. Conversely, detracting from overall results on a relative basis were NetScout Systems, Inc.; WisdomTree Investments, Inc.; Proofpoint, Inc.; and Incyte Corp. Shares of SPS Commerce, Inc. also detracted from results. The company offers cloud-based software that enhances how suppliers, retailers, and distributors manage and fulfill customer orders. The company reported fourth-quarter earnings that were slightly above expectations, but it issued disappointing guidance for 2016. This past quarter, management said the company faced challenges in hiring additional salespeople due to the improving labor market; therefore, SPS Commerce expects to ramp up hiring in 2016, which could delay re-acceleration in recurring revenue growth. However, the company has a strong base of recurring revenue customers and high retention rates. We believe SPS Commerce will continue to be a key beneficiary of - 7 - network effects in an industry where there is a long runway for retailers to spend on supply chain management and improve inventory systems. Alger Small Cap Focus Fund The Alger Small Cap Focus Fund returned -8.68% for the fiscal six-month period ended April 30, 2016, compared to the -4.96% return of the Russell 2000 Growth Index. Among the most important relative contributors were Textura Corp.; Stamps.com, Inc.; FEI Co.; Sun Hydraulics Corp.; and Cantel Medical Corp. Shares of Cantel performed strongly in response to developments identified in the Small Cap Growth Fund discussion. Conversely, detracting from overall results on a relative basis were NetScout Systems, Inc.; WisdomTree Investments, Inc.; FleetMatics Group PLC.; SPS Commerce, Inc.; and Incyte Corp. Shares of SPS underperformed in response to developments identified in the Small Cap Growth Fund discussion. Alger Health Sciences Fund The Alger Health Sciences Fund returned -12.94% for the fiscal six-month period ended April 30, 2016, compared to the 0.43% return of the S&P 500 index. During the period, the largest sector weightings were Biotechnology and Pharmaceuticals. The largest sector overweight was Biotechnology and the largest sector underweight was Information Technology. Relative outperformance in the Health Care Providers & Services and Information Technology sectors was the most important contributor to performance, while Biotechnology and Pharmaceuticals were among sectors that detracted from results. Among the most important relative contributors were Edwards Lifesciences Corp.; ABIOMED, Inc.; HCA Holdings, Inc.; and VCA Antech, Inc. Shares of Bristol-Myers Squibb Co. also contributed to performance. Bristol-Myers is a global pharmaceutical company that offers treatments for a variety of disorders and it is a market leader in oncology. Bristol-Myers shares have performed strongly in response to Opdivo, which is the companys newest drug for lung cancer, being well received by oncologists and generating sales that exceeded consensus expectations. The strong sales have resulted in Bristol-Myers management raising both revenue and earnings guidance for the remainder of 2016. Conversely, detracting from overall results on a relative basis were Vertex Pharmaceuticals, Inc.; Anacor Pharmaceuticals Inc.; Allergan PLC.; Incyte Corp.; and Shire PLC. Shares of Allergan underperformed in response to developments identified in the Alger International Growth Fund discussion. Alger Growth & Income Fund The Alger Growth & Income Fund returned -0.70% for the fiscal six-month period ended April 30, 2016, compared to the 0.43% return of the S&P 500 index. The Fund invests in companies that are classified in one of the following categories:Dividend Leaders, which generate high dividend yields; Dividend Growers, which have a history of strong and consistent dividend growth; and Kings of Cash Flow, which have strong potential for capital appreciation and returning cash to investors as a result of generating strong free cash flow. - 8 - During the reporting period, we continued to emphasize Dividend Growers and Kings of Cash Flow, in part because Dividend Leaders continued to trade at high valuations. During the period, the largest sector weightings were Information Technology and Financials. The largest sector overweight was Consumer Staples and the largest sector underweight was Information Technology. Relative outperformance in the Health Care and Consumer Discretionary sectors was the most important contributor to performance, while Utilities and Information Technology were among sectors that detracted from results. Among the most important relative contributors were Broadcom Ltd.; Honeywell International, Inc.; McDonald's Corp.; and Coach, Inc. Also during the reporting period, Verizon Communications, Inc. contributed to results. Verizon provides broadband Internet connectivity and other communication services. During the reporting period, investors were concerned about the potential for the U.S. to avoid an economic slowdown, so investors flocked to non-cyclical companies, including Verizon, which was also appealing to investors because it is a large index position. Conversely, detracting from overall results on a relative basis were Williams Partners LP.; Morgan Stanley; Seagate Technology PLC; Royal Caribbean Cruises Ltd.; and Blackstone Group LP. Shares of Royal Caribbean Cruises underperformed in response to developments identified in the Alger Mid Cap Growth Fund discussion. I thank you for putting your trust in Alger. Sincerely, Daniel C. Chung, CFA Chief Investment Officer Fred Alger Management, Inc. As of April 30, 2016, the following companies represented the stated percentages of Alger assets under management: Amazon.com, Inc., 3.56%; Netflix, Inc.; 0.27%; Alphabet, Inc.; (formerly Google), 05.81%; and Apple, Inc., 4.15%. Investors cannot invest directly in an index. Index performance does not reflect the deduction for fees, expenses, or taxes. This report and the financial statements contained herein are submitted for the general information of shareholders of the funds. This report is not authorized for distribution to prospective investors in a fund unless preceded or accompanied by an effective prospectus for the fund. Fund performance returns represent the six-month period return of Class A shares prior to the deduction of any sales charges and include the reinvestment of any dividends or distributions. The performance data quoted represent past performance, which is not an - 9 - indication or guarantee of future results. Standardized performance results can be found on the following pages. The investment return and principal value of an investment in a fund will fluctuate so that an investors shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. For performance data current to the most recent month-end, visit us at www.alger.com or call us at (800) 992-3863. The views and opinions of the funds management in this report are as of the date of the Shareholders Letter and are subject to change at any time subsequent to this date. There is no guarantee that any of the assumptions that formed the basis for the opinions stated herein are accurate or that they will materialize. Moreover, the information forming the basis for such assumptions is from sources believed to be reliable; however, there is no guarantee that such information is accurate. Any securities mentioned, whether owned in a fund or otherwise, are considered in the context of the construction of an overall portfolio of securities and therefore reference to them should not be construed as a recommendation or offer to purchase or sell any such security. Inclusion of such securities in a fund and transactions in such securities, if any, may be for a variety of reasons, including, without limitation, in response to cash flows, inclusion in a benchmark, and risk control. The reference to a specific security should also be understood in such context and not viewed as a statement that the security is a significant holding in a fund. Please refer to the Schedule of Investments for each fund which is included in this report for a complete list of fund holdings as of April 30, 2016. Securities mentioned in the Shareholders Letter, if not found in the Schedule of Investments, may have been held by the funds during the fiscal period. A Word about Risk Investing in the stock market involves gains and losses and may not be suitable for all investors. Growth stocks tend to be more volatile than other stocks as the price of growth stocks tends to be higher in relation to their companies earnings and may be more sensitive to market, political and economic developments. Stocks of small- and mid-sized companies are subject to greater risk than stocks of larger, more established companies owing to such factors as limited liquidity, inexperienced management, and limited financial resources. Investing in foreign securities involves additional risk (including currency risk, risks related to political, social or economic conditions, and risks associated with foreign markets, such as increased volatility, limited liquidity, less stringent regulatory and legal system, and lack of industry and country diversification), and may not be suitable for all investors. Some of the countries where a fund can invest may have restrictions that could limit the access to investment opportunities. The securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. Investing in emerging markets involves even higher levels of risk, including increased information, market, and valuation risks, and may not be suitable for all investors. Special risks associated with investments in emerging country issuers include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and different auditing and legal standards. Funds that participate in leveraging, such as Capital Appreciation, SMid Cap, and Health Sciences, are subject to the risk that the cost of borrowing money to leverage will exceed the returns for securities purchased or that the securities purchased may actually go down - 10 - in value; thus, a funds net asset value can decrease more quickly than if the fund had not borrowed. A small investment in derivatives could have a potentially large impact on a funds performance. When purchasing options, a fund bears the risk that if the market value of the underlying security does not move to a level that would make exercise of the option profitable, the option will expire unexercised. When a call option written by a fund is exercised, the fund will not participate in any increase in the underlying securitys value above the exercise price. When a put option written by a fund is exercised, the fund will be required to purchase the underlying security at a price in excess of its market value. Use of options on securities indexes is subject to the risk that trading in the options may be interrupted if trading in certain securities included in the index is interrupted, the risk that price movements in a funds portfolio securities may not correlate precisely with movements in the level of an index, and the risk that Fred Alger Management, Inc. may not predict correctly movements in the direction of a particular market or of the stock market generally. Because certain options may require settlement in cash, a fund may be forced to liquidate portfolio securities to meet settlement obligations. Forward currency contracts are subject to currency exchange rate risks and the risk that Fred Alger Management, Inc. may not predict accurately future foreign exchange rates. Derivative contracts generally are subject to the risk of non-performance by the contract counterparty. For a more detailed discussion of the risks associated with a fund, please see the Prospectus. Before investing, carefully consider a funds investment objective, risks, charges, and expenses. For a prospectus or a summary prospectus containing this and other information about The Alger Funds call us at (800) 992-3863 or visit us at www. alger.com . Read it carefully before investing. Fred Alger & Company, Incorporated, Distributor. Member NYSE Euronext, SIPC. NOT FDIC INSURED. NOT BANK GUARANTEED. MAY LOSE VALUE. Definitions:  S&P 500 index: An index of large company stocks considered representative of the U.S. stock market.  Morgan Stanley Capital International (MSCI) All Country World Index (ACWI) ex USA is an unmanaged, market capitalization-weighted index de - signed to provide a broad measure of equity market performance throughout the world, including both developing and emerging markets, but excluding the United States.  MSCI Emerging Markets Index: A free float-adjusted market capitalization index designed to measure equity market performance in the global emerging markets.  Russell 1000 Growth Index: An index of common stocks designed to track performance of large-capitalization companies with greater than average growth orientation.  Russell 1000 Value Index: An index designed to track the performance of large-capitalization stocks that that have value characteristics. - 11 -  Russell Midcap Growth Index: An index of common stocks designed to track performance of medium-capitalization companies with greater than average growth orientation.  Russell 2500 Growth Index: An index of common stocks designed to track performance of small- and medium-capitalization companies with greater than average growth orientation.  Russell 2000 Growth Index: An index of common stocks designed to track performance of small-capitalization companies with greater than average growth orientation.  The MSCI WorldIndex: An index that captures large andmid cap repre - sentation across 23 Developed Markets (DM)countries. The index covers approximately 85% of thefree float-adjusted market capitalization ineach country.  FactSet Research Systems, Inc. is a multinational financial data and software company.  S&P Capital IQ provides research, data, and analysis on capital markets and other topics for investment managers, investment banks, private equity funds, advisory firms, corporations and universities.  The U.S. Dollar Index measures U.S. currency against currencies of trading partners. - 12 - The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Since inception performance for share classes B, C, and I is as of the Funds’ Class A shares inception date for all Funds except that the Alger International Growth Fund Class I shares is as of its inception date. Class A returns reflect the maximum initial sales charge and Class C and Class B returns reflect the applicable contingent deferred sales charge. FUND PERFORMANCE AS OF 3/31/16 (Unaudited) AVERAGE ANNUAL TOTAL RETURNS 1 5 10 SINCE YEAR YEARS YEARS INCEPTION Alger Capital Appreciation Class A (Inception 12/31/96) (7.58 )% 10.15 % 9.10 % 8.48 % Alger Capital Appreciation Class B (Inception 11/1/93) (7.62 )% 10.19 % 8.97 % 8.45 % Alger Capital Appreciation Class C (Inception 7/31/97) *,† (4.09 )% 10.50 % 8.86 % 8.26 % Alger Capital Appreciation Class Z (Inception 12/29/10) (2.14 )% 11.71 % n/a 12.52 % Alger International Growth Class A (Inception 12/31/96) (14.64 )% 2.40 % 2.32 % 4.74 % Alger International Growth Class B (Inception 11/11/86) (14.95 )% 2.43 % 2.32 % 4.70 % Alger International Growth Class C (Inception 7/31/97) *,† (11.50 )% 2.68 % 2.11 % 4.52 % Alger International Growth Class I (Inception 5/31/13) (9.68 )% n/a n/a 1.95 % Alger International Growth Class Z (Inception 12/29/10) (9.48 )% 3.91 % n/a 4.67 % Alger Mid Cap Growth Class A (Inception 12/31/96) (17.19 )% 4.79 % 3.11 % 7.51 % Alger Mid Cap Growth Class B (Inception 5/24/93) (17.43 )% 4.81 % 3.01 % 7.47 % Alger Mid Cap Growth Class C (Inception 7/31/97) *,† (14.17 )% 5.00 % 2.79 % 6.94 % Alger Mid Cap Growth Class Z (Inception 5/28/15) n/a n/a n/a (13.68 )% Alger SMid Cap Growth Class A (Inception 5/8/02) (17.63 )% 3.74 % 4.87 % 6.93 % Alger SMid Cap Growth Class B (Inception 5/8/02) (16.33 )% 3.87 % 4.76 % 6.88 % Alger SMid Cap Growth Class C (Inception 5/8/02) (14.29 )% 4.06 % 4.62 % 6.65 % Alger SMid Cap Growth Class I (Inception 8/5/07) * (13.24 )% 4.88 % 5.51 % 7.40 % Alger SMid Cap Growth Class Z (Inception 12/29/10) (12.82 )% 5.22 % n/a 6.79 % Alger Small Cap Growth Class A (Inception 12/31/96) (22.16 )% 1.94 % 3.70 % 3.09 % Alger Small Cap Growth Class B (Inception 11/11/86) (21.43 )% 2.24 % 3.71 % 3.07 % Alger Small Cap Growth Class C (Inception 7/31/97) *,† (18.97 )% 2.13 % 3.39 % 2.90 % Alger Small Cap Growth Class Z (Inception 12/29/10) (17.55 )% 3.30 % n/a 4.87 % Alger Small Cap Focus Fund Class A (Inception 3/3/08) (18.99 )% 3.77 % n/a 4.99 % Alger Small Cap Focus Fund Class C (Inception 3/3/08) (15.97 )% 4.18 % n/a 4.93 % Alger Small Cap Focus Fund Class I (Inception 3/3/08) (14.40 )% 5.12 % n/a 5.91 % Alger Small Cap Focus Fund Class Z (Inception 12/29/10) (14.02 )% 5.40 % n/a 6.86 % Alger Health Sciences Class A (Inception 5/1/02) (26.92 )% 8.60 % 6.97 % 9.83 % Alger Health Sciences Class B (Inception 5/1/02) (26.59 )% 8.72 % 6.86 % 9.77 % Alger Health Sciences Class C (Inception 5/1/02) (24.09 )% 8.94 % 6.72 % 9.54 % Alger Health Sciences Class Z (Inception 5/28/15) n/a n/a n/a (25.31 )% Alger Growth & Income Class A (Inception 12/31/96) (5.06 )% 9.51 % 6.29 % 7.46 % Alger Growth & Income Class B (Inception 6/1/92) n/a n/a n/a 7.43 % Alger Growth & Income Class C (Inception 7/31/97) *,† (1.55 )% 9.86 % 6.06 % 7.24 % Alger Growth & Income Class Z (Inception 3/1/12) 0.43 % n/a n/a 11.26 % - 13 - Beginning August 7, 2015, Alger Small Cap Focus Fund (formerly Alger Growth Opportunities Fund) changed its investment strategy to normally invest at least 80% of its net assets, plus any borrowings for investment purposes, in equity securities of companies that, at the time of purchase of the securities, have a total market capitalization within the range of companies included in the Russell 2000 Growth Index. Beginning May 31, 2013, Alger International Growth Fund (formerly Alger Large Cap Growth Fund) changed its investment strategy to include securities of foreign companies of any market capitalization; its previous investment strategy considered securities of United States companies with a market capitalization equal to or greater than the companies in the Russell 1000 Growth Index. Beginning April 1, 2011, Alger Growth & Income Fund changed its investment strategy to focus on securities that offer opportunities for capital appreciation as well as pay dividends. Previously, under the name “Alger Balanced Fund”, its investment strategy focused on securities, including fixed-income, with an emphasis on income-producing and a potential for capital appreciation. * Historical performance prior to the inception of the Class, is that of the Fund's Class A shares, which has been adjusted to remove the sales charge imposed by Class A shares and adding the higher operating expenses of the Class C shares. † Since inception performance is calculated since the inception of the Class A shares.Historical performance prior to July 31, 1997, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 14 - ALGER CAPITAL APPRECIATION FUND Fund Highlights (Unaudited) Through April 30, 2016 HYPOTHETICAL $10, — 10 years ended 04/30/16 The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Capital Appreciation Fund Class A shares, with a maximum sales charge of 5.25%, and the Russell 1000 Growth Index (unmanaged index of common stocks) for the ten years ended April 30, 2016. Figures for the Alger Capital Appreciation Fund Class A shares and the Russell 1000 Growth Index include reinvestment of dividends. Performance for Alger Capital Appreciation Fund Class B, Class C and Class Z shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 12/31/1996 Class A (Inception 12/31/96) (7.86 )% 9.04 % 8.95 % 8.38 % Class B (Inception 11/1/93) (7.92 )% 9.04 % 8.81 % 8.35 % Class C (Inception 7/31/97) * (4.40 )% 9.37 % 8.69 % 8.16 % Russell 1000 Growth Index 1.07 % 11.44 % 8.20 % 6.74 % Since 1 YEAR 5 YEARS 10 YEARS 12/29/2010 Class Z (Inception 12/29/10) (2.47 )% 10.56 % n/a 12.06 % Russell 1000 Growth Index 1.07 % 11.44 % n/a 12.54 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C and B returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 15 - ALGER CAPITAL APPRECIATION FUND Fund Highlights (Unaudited) Through April 30, 2016 (Continued) * Since inception performance is calculated since the inception of the Class A shares.Historical performance prior to July 31, 1997, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 16 - ALGER INTERNATIONAL GROWTH FUND Fund Highlights Through April 30, 2016 (Unaudited) HYPOTHETICAL $10, — 10 years ended 04/30/16 The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger International Growth Fund Class A shares, with a maximum sales charge of 5.25%, and the MSCI AC WORLD INDEX ex USA (unmanaged index of common stocks) for the ten years ended April 30, 2016. Beginning May 31, 2013 Alger International Growth Fund changed its investment strategy to include securities of foreign companies of any market capitalization. Previously, under the name “Alger Large Cap Growth Fund”, its investment strategy considered securities of United States companies with a market capitalization equal to or greater than the companies in the Russell 1000 Growth Index. Figures for the Alger International Growth Fund Class A shares and the index include reinvestment of dividends. Performance for the Alger International Growth Fund Class B, Class C, Class I and Class Z shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Indices performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 12/31/1996 Class A (Inception 12/31/96) (16.57 )% 2.13 % 2.36 % 4.81 % Class B (Inception 11/11/86) (16.90 )% 2.14 % 2.36 % 4.77 % Class C (Inception 7/31/97) * (13.47 )% 2.40 % 2.14 % 4.59 % MSCI AC WORLD INDEX ex USA (10.86 )% 0.33 % 2.15 % 4.98 % Since 1 YEAR 5 YEARS 10 YEARS 5/31/2013 Class I (Inception 5/31/13) (11.71 )% n/a n/a 2.45 % MSCI AC WORLD INDEX ex USA (10.86 )% n/a n/a 1.21 % - 17 - ALGER INTERNATIONAL GROWTH FUND Fund Highlights Through April 30, 2016 (Unaudited) (Continued) Since 1 YEAR 5 YEARS 10 YEARS 12/29/2010 Class Z (Inception 12/29/10) (11.49 )% 3.64 % n/a 4.92 % MSCI AC WORLD INDEX ex USA (10.86 )% 0.33 % n/a 1.98 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C and B returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated since the inception of the Class A shares.Historical performance prior to July 31, 1997, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 18 - ALGER MID CAP GROWTH FUND Fund Highlights Through April 30, 2016 (Unaudited) HYPOTHETICAL $10, — 10 years ended 04/30/16 The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Mid Cap Growth Fund Class A shares, with a maximum sales charge of 5.25%, and the Russell Midcap Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2016. Figures for the Alger Mid Cap Growth Fund Class A shares and Russell Midcap Growth Index include reinvestment of dividends. Performance for the Alger Mid Cap Growth Fund Class B, Class C and Class Z shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 12/31/1996 Class A (Inception 12/31/96) (15.81 )% 3.89 % 3.06 % 7.44 % Class B (Inception 5/24/93) (16.26 )% 3.90 % 2.95 % 7.40 % Class C (Inception 7/31/97) * (12.83 )% 4.13 % 2.74 % 6.88 % Russell Midcap Growth Index (4.13 )% 9.20 % 7.38 % 8.15 % Since 1 YEAR 5 YEARS 10 YEARS 5/28/2015 Class Z (Inception 5/28/15) n/a n/a n/a (14.19 )% Russell Midcap Growth Index n/a n/a n/a (5.78 )% The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C and B returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 19 - ALGER MID CAP GROWTH FUND Fund Highlights Through April 30, 2016 (Unaudited) (Continued) * Since inception performance is calculated since the inception of the Class A shares.Historical performance prior to July 31, 1997, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 20 - ALGER SMID CAP GROWTH FUND Fund Highlights Through April 30, 2016 (Unaudited) HYPOTHETICAL $10, — 10 years ended 04/30/16 The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger SMid Cap Growth Fund Class A shares, with a maximum sales charge of 5.25%, and the Russell 2500 Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2016. Figures for the Alger SMid Cap Growth Fund Class A shares and the Russell 2500 Growth Index include reinvestment of dividends. Performance for the Alger SMid Cap Growth Fund Class B, Class C, Class I and Class Z shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 5/8/2002 Class A (Inception 5/8/02) (14.42 )% 3.21 % 4.84 % 6.99 % Class B (Inception 5/8/02) (13.04 )% 3.33 % 4.74 % 6.93 % Class C (Inception 5/8/02) (10.94 )% 3.53 % 4.59 % 6.71 % Class I (Inception 8/5/07) * (9.74 )% 4.34 % 5.49 % 7.46 % Russell 2500 Growth Index (6.76 )% 8.23 % 7.06 % 8.34 % Since 1 YEAR 5 YEARS 10 YEARS 12/29/2010 Class Z (Inception 12/29/10) (9.40 )% 4.68 % n/a 6.95 % Russell 2500 Growth Index (6.76 )% 8.23 % n/a 10.18 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C and B returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 21 - ALGER SMID CAP GROWTH FUND Fund Highlights Through April 30, 2016 (Unaudited) (Continued) * Historical performance prior to August 5, 2007, inception of the class, is that of the Fund's Class A shares, which has been reduced to remove the sales charge imposed b y Class A shares. - 22 - ALGER SMALL CAP GROWTH FUND Fund Highlights Through April 30, 2016 (Unaudited) HYPOTHETICAL $10, — 10 years ended 04/30/16 The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Small Cap Growth Fund Class A shares, with a maximum sales charge of 5.25%, and the Russell 2000 Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2016. Figures for the Alger Small Cap Growth Fund Class A shares and the Russell 2000 Growth Index include reinvestment of dividends. Performance for the Alger Small Cap Growth Fund Class B, Class C and Class Z shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 12/31/1996 Class A (Inception 12/31/96) (18.13 )% 1.31 % 3.70 % 3.16 % Class B (Inception 11/11/86) (17.45 )% 1.58 % 3.73 % 3.14 % Class C (Inception 7/31/97) * (14.88 )% 1.47 % 3.38 % 2.96 % Russell 2000 Growth Index (8.27 )% 7.15 % 6.14 % 5.74 % Since 1 YEAR 5 YEARS 10 YEARS 12/29/2010 Class Z (Inception 12/29/10) (13.27 )% 2.66 % n/a 5.06 % Russell 2000 Growth Index (8.27 )% 7.15 % n/a 9.01 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C and B returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 23 - ALGER SMALL CAP GROWTH FUND Fund Highlights Through April 30, 2016 (Unaudited) (Continued) * Since inception performance is calculated since the inception of the Class A shares.Historical performance prior to July 31, 1997, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 24 - ALGER SMALL CAP FOCUS FUND Fund Highlights Through April 30, 2016 (Unaudited) HYPOTHETICAL $10, from 3/3/08 to 04/30/16 The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Small Cap Focus Fund Class A shares, with an initial 5.25% maximum sales charge and the Russell 2000 Growth Index (unmanaged indices of common stocks) from March 3, 2008, the inception date of the Alger Small Cap Focus Fund, through April 30, 2016. Figures for the Alger Small Cap Focus Fund Class A shares and the Russell 2000 Growth Index include reinvestment of dividends. Performance for the Alger Small Cap Focus Fund Class C, Class I and Class Z shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 3/3/2008 Class A (Inception 3/3/08) (15.25 )% 3.23 % n/a 5.18 % Class C (Inception 3/3/08) (12.07 )% 3.64 % n/a 5.12 % Class I (Inception 3/3/08) (10.40 )% 4.58 % n/a 6.11 % Russell 2000 Growth Index (8.27 )% 7.15 % n/a 8.53 % Since 1 YEAR 5 YEARS 10 YEARS 12/29/2010 Class Z (Inception 12/29/10) (10.19 )% 4.83 % n/a 7.13 % Russell 2000 Growth Index (8.27 )% 7.15 % n/a 9.01 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 25 - ALGER HEALTH SCIENCES FUND Fund Highlights Through April 30, 2016 (Unaudited) HYPOTHETICAL $10, — 10 years ended 04/30/16 The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Health Sciences Fund Class A shares, with a maximum sales charge of 5.25%, and the S&P 500 Index (an unmanaged index of common stocks) for the ten years ended April 30, 2016. Figures for the Alger Health Sciences Fund Class A shares and the S&P 500 Index include reinvestment of dividends. Performance for the Alger Health Sciences Fund Class B, Class C and Class Z shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 5/1/2002 Class A (Inception 5/1/02) (21.46 )% 7.47 % 7.56 % 9.89 % Class B (Inception 5/1/02) (21.14 )% 7.58 % 7.45 % 9.83 % Class C (Inception 5/1/02) (18.41 )% 7.81 % 7.32 % 9.60 % S&P 500 Index 1.21 % 11.02 % 6.91 % 6.85 % Since 1 YEAR 5 YEARS 10 YEARS 5/28/2015 Class Z (Inception 5/28/15) n/a n/a n/a (24.18 )% S&P 500 Index n/a n/a n/a (0.71 )% The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C and B returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 26 - ALGER GROWTH & INCOME FUND Fund Highlights Through April 30, 2016 (Unaudited) HYPOTHETICAL $10, — 10 years ended 04/30/16 The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Growth & Income Fund Class A shares, with a maximum sales charge of 5.25%, and the S&P 500 Index (an unmanaged index of common stocks), for the ten years ended April 30, 2016. Beginning April 1, 2011, Alger Growth & Income Fund changed its investment strategy to focus on securities that offer opportunities for capital appreciation as well as pay dividends. Previously, under the name “Alger Balanced Fund”, its investment strategy focused on securities, including fixed-income, with an emphasis on income-producing and a potential for capital appreciation. Figures for the Alger Growth & Income Fund Class A shares, and the S&P 500 Index include reinvestment of dividends and/ or interest. Performance for the Alger Growth & Income Fund Class C and Class Z shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 12/31/1996 Class A (Inception 12/31/96) (5.62 )% 8.82 % 6.22 % 7.43 % Class C (Inception 7/31/97) * (2.09 )% 9.17 % 6.00 % 7.21 % S&P 500 Index 1.21 % 11.02 % 6.91 % 7.42 % 1 YEAR 5 YEARS 10 YEARS Since 3/1/2012 Class Z (Inception 3/1/12) (0.11 )% n/a n/a 11.05 % S&P 500 Index 1.21 % n/a n/a 12.65 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Prior to April 1, 2011, the Fund followed a different investment objective and different strategies under the name “Alger Balanced Fund”. The Fund will compare its performance to the S&P 500 Index to reflect its new investment objective and strategies. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 27 - ALGER GROWTH & INCOME FUND Fund Highlights Through April 30, 2016 (Unaudited) (Continued) * Since inception performance is calculated since the inception of the Class A shares.Historical performance prior to July 31, 1997, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 28 - PORTFOLIO SUMMARY† April 30, 2016 Alger Capital Alger Mid Cap Growth Alger SMid Cap Growth Alger Small Cap Growth SECTORS Appreciation Fund Fund Fund Fund Consumer Discretionary 17.8 % 25.7 % 16.6 % 12.0 % Consumer Staples 8.4 4.9 3.2 1.7 Energy 1.5 1.0 0.2 1.5 Financials 3.0 7.4 11.2 7.9 Health Care 18.4 14.8 25.2 27.5 Industrials 10.6 15.0 12.4 10.2 Information Technology 33.9 21.3 27.9 31.4 Materials 1.1 4.7 2.0 2.9 Telecommunication Services 1.9 0.0 0.3 0.0 Short-Term Investments and Net Other Assets 3.4 5.2 1.0 4.9 % Alger Small Cap Focus Alger Health Sciences Alger Growth & Income SECTORS Fund Fund Fund Consumer Discretionary 3.8 % 0.0 % 13.4 % Consumer Staples 0.0 0.0 12.4 Energy 0.0 0.0 6.6 Financials 0.0 0.0 16.9 Health Care 35.8 98.5 14.7 Industrials 8.3 0.0 11.3 Information Technology 45.7 0.5 16.8 Materials 3.6 0.0 1.1 Telecommunication Services 0.0 0.0 3.6 Utilities 0.0 0.0 0.7 Short-Term Investments and Net Other Assets 2.8 1.0 2.5 % % % - 29 - PORTFOLIO SUMMARY† April 30, 2016 (Continued) Alger International COUNTRY Growth Fund Australia 1.7 % Belgium 0.9 Brazil 0.9 Canada 4.2 China 9.5 Denmark 1.5 France 5.2 Germany 11.2 Hong Kong 1.9 India 3.1 Indonesia 0.5 Ireland 0.4 Israel 0.7 Italy 2.9 Japan 11.3 Luxembourg 1.2 Mexico 0.5 Netherlands 4.8 Norway 0.8 Portugal 0.5 South Africa 0.7 South Korea 1.8 Spain 1.7 Sweden 1.0 Switzerland 8.2 Taiwan 2.9 United Kingdom 12.7 United States 3.7 Cash and Net Other Assets 3.6 % † Based on net assets for each Fund. - 30 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments April 30, 2016 (Unaudited) COMMON STOCKS—94.2% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 82,955 $ AEROSPACE & DEFENSE—5.0% Honeywell International, Inc. 770,594 88,055,776 Lockheed Martin Corp. 66,213 15,386,577 The Boeing Co. 118,060 15,914,488 TransDigm Group, Inc.* 10,400 2,369,848 AIRLINES—1.3% Delta Air Lines, Inc. 254,900 10,621,683 Southwest Airlines Co 343,000 15,301,230 Spirit Airlines, Inc.* 124,761 5,480,751 ALTERNATIVE CARRIERS—0.6% Level 3 Communications, Inc.* 279,488 APPAREL ACCESSORIES & LUXURY GOODS—0.7% Hanesbrands, Inc. 213,300 6,192,099 PVH Corp. 70,000 6,692,000 Under Armour, Inc., Cl. A* 87,100 3,827,174 APPLICATION SOFTWARE—2.2% Adobe Systems, Inc.* 241,289 22,734,250 salesforce.com, inc.* 412,453 31,263,937 AUTO PARTS & EQUIPMENT—1.4% Delphi Automotive PLC. 400,544 29,492,055 WABCO Holdings, Inc.* 40,600 4,553,696 AUTOMOBILE MANUFACTURERS—0.1% Tesla Motors, Inc.* 10,600 BIOTECHNOLOGY—4.7% ACADIA Pharmaceuticals, Inc.* 192,100 6,204,830 Biogen, Inc.* 81,765 22,484,557 BioMarin Pharmaceutical, Inc.* 195,170 16,526,996 Celgene Corp.* 278,256 28,774,453 Gilead Sciences, Inc. 239,460 21,122,767 Incyte Corp.* 68,302 4,936,185 Vertex Pharmaceuticals, Inc.* 185,891 15,678,047 BREWERS—1.6% Anheuser-Busch InBev SA# 26,793 3,327,155 Molson Coors Brewing Co., Cl. B 381,678 36,499,867 BROADCASTING—1.6% CBS Corp., Cl. B 710,100 BROADCASTING & CABLE TV—0.1% Discovery Communications, Inc., Series A* 87,800 BUILDING PRODUCTS—0.3% Fortune Brands Home & Security, Inc. 76,070 4,215,039 - 31 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BUILDING PRODUCTS—(CONT.) Lennox International, Inc. 15,883 $ 2,143,411 CABLE & SATELLITE—1.7% Comcast Corporation, Cl. A 674,281 COMMUNICATIONS EQUIPMENT—0.4% Arista Networks, Inc.* 71,415 4,757,667 Ciena Corp.* 239,000 4,022,370 Cisco Systems, Inc. 72,500 1,993,025 CONSUMER FINANCE—0.1% LendingClub Corp.* 265,669 DATA PROCESSING & OUTSOURCED SERVICES—3.8% Alliance Data Systems Corp.* 12,350 2,510,879 Sabre Corp. 351,000 10,161,450 Visa, Inc., Cl. A 1,047,406 80,901,639 DIVERSIFIED CHEMICALS—0.1% EI Du Pont de Nemours & Co. 39,700 DRUG RETAIL—1.5% CVS Caremark Corp. 267,721 26,905,960 Walgreens Boots Alliance, Inc. 114,420 9,071,218 ELECTRICAL COMPONENTS & EQUIPMENT—0.4% Eaton Corp., PLC. 144,100 ENVIRONMENTAL & FACILITIES SERVICES—0.4% Stericycle, Inc.* 113,200 FOOD RETAIL—0.6% The Kroger Co. 381,776 FOOTWEAR—0.1% NIKE, Inc., Cl. B 38,200 GENERAL MERCHANDISE STORES—0.7% Dollar General Corp. 131,392 10,762,319 Dollar Tree, Inc.* 88,655 7,066,690 HEALTH CARE EQUIPMENT—3.5% Boston Scientific Corp.* 661,000 14,489,120 DexCom, Inc.* 187,300 12,058,374 Edwards Lifesciences Corp.* 194,000 20,604,740 Intuitive Surgical, Inc.* 5,100 3,194,436 Medtronic PLC. 172,000 13,613,800 STERIS PLC. 224,967 15,898,418 Stryker Corp. 64,100 6,987,541 HEALTH CARE FACILITIES—0.9% Amsurg Corp.* 75,200 6,089,696 HCA Holdings, Inc.* 62,508 5,039,395 Universal Health Services, Inc., Cl. B 83,200 11,122,176 - 32 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HOME ENTERTAINMENT SOFTWARE—1.1% Activision Blizzard, Inc. 111,211 $ 3,833,443 Electronic Arts, Inc.* 369,000 22,822,650 HOME IMPROVEMENT RETAIL—0.9% Lowe's Companies, Inc. 32,800 2,493,456 The Home Depot, Inc. 147,565 19,757,478 HOTELS RESORTS & CRUISE LINES—1.6% Ctrip.com International Ltd.#* 162,006 7,065,082 Diamond Resorts International, Inc.* 156,600 3,321,486 Norwegian Cruise Line Holdings Ltd.* 344,400 16,837,716 Royal Caribbean Cruises Ltd. 150,800 11,671,920 HOUSEWARES & SPECIALTIES—1.1% Newell Brands, Inc. 566,904 HYPERMARKETS & SUPER CENTERS—0.5% Costco Wholesale Corp. 80,900 INDUSTRIAL CONGLOMERATES—0.8% 3M Co. 47,000 7,866,860 General Electric Co. 391,575 12,040,931 INDUSTRIAL GASES—0.1% Air Products & Chemicals, Inc. 17,359 INTEGRATED OIL & GAS—0.3% TOTAL SA# 139,800 INTEGRATED TELECOMMUNICATION SERVICES—1.3% AT&T, Inc. 442,300 17,170,086 Verizon Communications, Inc. 279,900 14,258,106 INTERNET RETAIL—4.3% Amazon.com, Inc.* 149,204 98,413,466 NetFlix, Inc.* 65,963 5,938,649 The Priceline Group, Inc.* 1,000 1,343,660 INTERNET SOFTWARE & SERVICES—13.2% Alphabet, Inc., Cl. C* 236,291 163,752,026 comScore, Inc.* 295,800 9,057,396 Facebook, Inc., Cl. A* 951,167 111,838,216 LinkedIn Corp., Cl. A* 53,237 6,671,128 Match Group, Inc.* 331,100 3,774,540 Palantir Technologies, Inc., Cl. A* ,@ 153,282 1,686,102 Stamps.com, Inc.* 26,300 2,166,068 Twitter, Inc.* 48,000 701,760 Yahoo! Inc.* 695,387 25,451,164 INVESTMENT BANKING & BROKERAGE—0.5% Morgan Stanley 365,234 9,883,232 - 33 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INVESTMENT BANKING & BROKERAGE—(CONT.) The Goldman Sachs Group, Inc. 11,400 $ 1,870,854 LEISURE PRODUCTS—0.5% Coach, Inc. 317,800 LIFE SCIENCES TOOLS & SERVICES—2.0% Thermo Fisher Scientific, Inc. 348,507 MANAGED HEALTH CARE—2.3% Aetna, Inc. 78,243 8,784,342 Humana, Inc. 33,700 5,967,259 UnitedHealth Group, Inc. 314,695 41,439,037 MOVIES & ENTERTAINMENT—0.4% The Walt Disney Co. 37,744 3,897,445 Time Warner, Inc. 85,748 6,443,105 OIL & GAS EQUIPMENT & SERVICES—0.5% Halliburton Company 198,200 8,187,642 Weatherford International PLC.* 467,000 3,796,710 OIL & GAS EXPLORATION & PRODUCTION—0.7% EOG Resources, Inc. 170,200 14,061,924 Pioneer Natural Resources Co. 25,000 4,152,500 OTHER DIVERSIFIED FINANCIAL SERVICES—0.3% Bank of America Corp. 587,041 PACKAGED FOODS & MEATS—0.7% Mead Johnson Nutrition Co., Cl. A 14,600 1,272,390 The Kraft Heinz Co. 122,200 9,540,154 The WhiteWave Foods Co.* 106,400 4,278,344 TreeHouse Foods, Inc.* 17,200 1,520,480 PHARMACEUTICALS—4.9% Allergan PLC.* 247,622 53,625,020 Bristol-Myers Squibb Co. 563,060 40,641,671 Eli Lilly & Co. 128,600 9,713,158 Pacira Pharmaceuticals, Inc.* 210,200 11,373,922 Pfizer, Inc. 112,400 3,676,604 Shire PLC. 39,883 2,489,035 RAILROADS—0.3% Union Pacific Corp. 93,226 RESEARCH & CONSULTING SERVICES—0.5% Verisk Analytics, Inc., Cl. A* 162,800 RESTAURANTS—1.5% McDonald's Corp. 127,807 16,166,307 Starbucks Corp. 346,835 19,502,532 - 34 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SECURITY & ALARM SERVICES—0.5% Tyco International PLC. 319,058 $ SEMICONDUCTORS—2.6% Broadcom Ltd. 182,656 26,622,112 Microsemi Corp.* 421,500 14,242,485 NXP Semiconductors NV* 234,667 20,012,402 Skyworks Solutions, Inc. 61,051 4,079,428 SOFT DRINKS—2.0% Monster Beverage Corp.* 40,300 5,812,066 PepsiCo, Inc. 431,092 44,385,232 SPECIALIZED CONSUMER SERVICES—0.5% ServiceMaster Global Holdings, Inc.* 291,200 SPECIALIZED FINANCE—0.2% S&P Global, Inc. 45,764 SPECIALTY CHEMICALS—0.9% Celanese Corp. 36,900 2,608,830 PPG Industries, Inc. 78,661 8,683,388 The Sherwin-Williams Co. 37,400 10,745,394 SPECIALTY STORES—0.7% Signet Jewelers Ltd. 167,181 SYSTEMS SOFTWARE—5.7% Fortinet, Inc.* 200,200 6,508,502 Microsoft Corp. 2,185,388 108,985,299 Oracle Corp. 93,200 3,714,952 Red Hat, Inc.* 120,900 8,870,433 ServiceNow, Inc.* 171,066 12,227,798 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—4.6% Apple, Inc. 1,206,730 TOBACCO—1.5% Altria Group, Inc. 359,706 22,557,163 Philip Morris International, Inc. 135,600 13,305,072 TRADING COMPANIES & DISTRIBUTORS—0.9% HD Supply Holdings, Inc.* 648,678 TOTAL COMMON STOCKS (Cost $2,128,378,204) PREFERRED STOCKS—0.5% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 715,332 300,439 Choicestream, Inc., Cl. B* ,@,(a) 1,649,956 692,982 INTERNET SOFTWARE & SERVICES—0.3% Palantir Technologies, Inc., Cl. B* ,@ 625,130 6,876,430 Palantir Technologies, Inc., Cl. D* ,@ 81,445 895,895 - 35 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) PREFERRED STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—0.1% Intarcia Therapeutics, Inc.* ,@ 76,682 $ TOTAL PREFERRED STOCKS (Cost $8,711,512) MASTER LIMITED PARTNERSHIP—0.7% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—0.7% The Blackstone Group LP. 644,852 (Cost $20,992,274) REAL ESTATE INVESTMENT TRUST—1.2% SHARES VALUE MORTGAGE—0.7% Blackstone Mortgage Trust, Inc., Cl. A 597,760 SPECIALIZED—0.5% Crown Castle International Corp. 137,200 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $29,337,555) Total Investments (Cost $2,187,419,545) (b) 96.6 % Other Assets in Excess of Liabilities 3.4 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $2,232,889,204, amounted to $139,404,501 which consisted of aggregate gross unrealized appreciation of $237,600,135 and aggregate gross unrealized depreciation of $98,195,634. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2016 Choicestream, Inc. 03/14/14 $ % $ % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 07/10/14 % % Intarcia Therapeutics, Inc. 03/27/14 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Total $ 13,021,029 0.53 % See Notes to Financial Statements. - 36 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) COMMON STOCKS—96.4% SHARES VALUE AUSTRALIA—1.7% DIVERSIFIED BANKS—1.7% Westpac Banking Corp. 144,500 $ 3,391,707 (Cost $3,135,965) BELGIUM—0.9% FOOD RETAIL—0.9% Delhaize Group 17,700 1,859,998 (Cost $1,557,863) BRAZIL—0.9% DIVERSIFIED REAL ESTATE ACTIVITIES—0.2% BR Malls Participacoes SA 86,900 427,953 INDEPENDENT POWER AND RENEWABLE ENERGY—0.5% AES Tiete Energia SA 244,800 1,005,462 MULTI-LINE INSURANCE—0.2% BB Seguridade Participacoes SA 38,600 336,843 TOTAL BRAZIL (Cost $1,766,308) CANADA—4.2% FOOD RETAIL—0.8% Alimentation Couche-Tard, Inc. 39,100 1,714,639 GOLD—0.6% Goldcorp, Inc. 63,500 1,279,923 INTEGRATED OIL & GAS—2.8% Cenovus Energy, Inc. 201,100 3,189,187 Suncor Energy, Inc. 84,500 2,481,371 TOTAL CANADA (Cost $8,163,377) CHINA—9.5% APPAREL ACCESSORIES & LUXURY GOODS—0.6% Anta Sports Products Ltd. 444,000 1,132,117 CONSTRUCTION & ENGINEERING—0.5% China State Construction International Holdings Ltd. 712,800 1,108,507 DIVERSIFIED BANKS—0.7% China Construction Bank Corp. 2,404,100 1,526,919 ELECTRONIC EQUIPMENT MANUFACTURERS—0.5% PAX Global Technology Ltd. 1,200,000 1,035,012 HEALTH CARE FACILITIES—1.2% Phoenix Healthcare Group Co., Ltd. 1,639,000 2,482,881 INDUSTRIAL CONGLOMERATES—0.8% China Everbright International Ltd. 1,500,000 1,685,082 INTERNET SOFTWARE & SERVICES—3.0% Alibaba Group Holding Ltd.#* 38,900 2,992,966 Tencent Holdings Ltd. 156,300 3,180,462 - 37 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CHINA—(CONT.) LIFE & HEALTH INSURANCE—0.9% Ping An Insurance Group Co., of China Ltd. 398,100 $ 1,868,329 REAL ESTATE DEVELOPMENT—1.3% China Overseas Land & Investment Ltd. 809,000 2,567,998 TOTAL CHINA (Cost $19,028,197) DENMARK—1.5% PHARMACEUTICALS—1.5% Novo Nordisk A/S, Cl. B 53,700 2,998,353 (Cost $3,041,438) FRANCE—5.2% BIOTECHNOLOGY—0.5% DBV Technologies SA#* 12,100 411,037 Innate Pharma SA* 48,350 699,600 DIVERSIFIED BANKS—1.4% BNP Paribas SA 54,400 2,880,965 HEALTH CARE SUPPLIES—0.5% Essilor International SA 7,800 1,009,756 INTEGRATED OIL & GAS—2.6% TOTAL SA 104,600 5,286,566 INTERNET SOFTWARE & SERVICES—0.2% Criteo SA#* 10,600 441,914 TOTAL FRANCE (Cost $10,519,348) GERMANY—11.2% AUTO PARTS & EQUIPMENT—1.3% Continental AG 12,400 2,730,646 AUTOMOBILE MANUFACTURERS—2.2% Bayerische Motoren Werke AG 30,146 2,788,915 Daimler AG 26,600 1,853,399 HEALTH CARE SERVICES—1.5% Fresenius Medical Care AG & Co. 35,400 3,081,113 INDUSTRIAL CONGLOMERATES—1.3% Siemens AG 24,900 2,605,742 INTEGRATED TELECOMMUNICATION SERVICES—2.0% Deutsche Telekom AG 229,800 4,033,777 MULTI-LINE INSURANCE—1.7% Allianz SE 20,100 3,419,570 PAPER PRODUCTS—1.2% Sappi Ltd.# 32,400 2,542,138 TOTAL GERMANY (Cost $23,403,001) - 38 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HONG KONG—1.9% LIFE & HEALTH INSURANCE—1.9% AIA Group Ltd. 646,504 $ 3,860,812 (Cost $3,128,711) INDIA—3.1% DIVERSIFIED BANKS—1.5% HDFC Bank Ltd. 155,200 3,150,582 PHARMACEUTICALS—1.6% Aurobindo Pharma Ltd. 125,000 1,422,440 Sun Pharmaceutical Industries Ltd. 144,000 1,758,602 TOTAL INDIA (Cost $5,110,457) INDONESIA—0.5% DIVERSIFIED BANKS—0.5% Bank Rakyat Indonesia Persero Tbk., PT 1,260,000 984,896 (Cost $1,034,591) IRELAND—0.4% ELECTRICAL COMPONENTS & EQUIPMENT—0.4% Eaton Corp., PLC. 13,200 835,164 (Cost $764,297) ISRAEL—0.7% PHARMACEUTICALS—0.7% Teva Pharmaceutical Industries Ltd.# 25,900 1,410,255 (Cost $1,631,129) ITALY—2.9% ASSET MANAGEMENT & CUSTODY BANKS—0.7% Azimut Holding SpA 55,700 1,405,943 DIVERSIFIED BANKS—1.0% Intesa Sanpaolo SpA* 731,600 2,033,702 GAS UTILITIES—1.2% Snam SpA* 425,200 2,600,267 TOTAL ITALY (Cost $6,453,844) JAPAN—11.3% AUTOMOBILE MANUFACTURERS—0.5% Toyota Motor Corp. 20,225 1,024,574 COMMODITY CHEMICALS—1.1% Toray Industries, Inc. 272,750 2,276,829 DIVERSIFIED BANKS—1.8% Mitsubishi UFJ Financial Group, Inc. 810,400 3,737,563 DIVERSIFIED REAL ESTATE ACTIVITIES—2.5% Mitsui Fudosan Co., Ltd. 132,300 3,229,115 Sumitomo Realty & Development Co., Ltd. 66,000 1,917,862 ELECTRONIC COMPONENTS—1.1% Murata Manufacturing Co., Ltd. 17,700 2,306,871 - 39 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE JAPAN—(CONT.) FOOD RETAIL—1.0% Seven & i Holdings Co., Ltd. 49,800 $ 2,030,721 HOMEBUILDING—0.8% Haseko Corp. 185,100 1,672,758 INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.5% Electric Power Development Co., Ltd. 33,500 1,009,009 INDUSTRIAL MACHINERY—0.9% DMG Mori Co., Ltd.* 155,000 1,737,960 TOBACCO—1.1% Japan Tobacco, Inc. 55,900 2,282,564 TOTAL JAPAN (Cost $24,774,510) LUXEMBOURG—1.2% DIVERSIFIED REAL ESTATE ACTIVITIES—1.2% Grand City Properties SA 110,400 2,442,544 (Cost $1,725,402) MEXICO—0.5% DIVERSIFIED REAL ESTATE ACTIVITIES—0.5% Corp Inmobiliaria Vesta SAB de CV 609,030 992,402 (Cost $1,261,008) NETHERLANDS—4.8% DIVERSIFIED BANKS—1.5% ING Groep NV 256,000 3,136,875 PERSONAL PRODUCTS—1.4% Unilever NV 66,800 2,934,514 SEMICONDUCTOR EQUIPMENT—0.6% ASML Holding NV# 12,957 1,251,646 SEMICONDUCTORS—1.3% NXP Semiconductors NV* 30,300 2,583,984 TOTAL NETHERLANDS (Cost $10,308,227) NORWAY—0.8% DIVERSIFIED BANKS—0.8% DNB ASA* 125,600 1,607,990 (Cost $1,618,654) PORTUGAL—0.5% BROADCASTING—0.5% NOS SGPS SA* 152,600 1,094,128 (Cost $1,173,478) SOUTH AFRICA—0.7% PHARMACEUTICALS—0.7% Aspen Pharmacare Holdings Ltd. 58,000 1,368,340 (Cost $1,094,605) SOUTH KOREA—1.8% ELECTRONIC EQUIPMENT MANUFACTURERS—0.5% SFA Engineering Corp.* 21,000 1,041,780 - 40 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SOUTH KOREA—(CONT.) SEMICONDUCTORS—1.3% Samsung Electronics Co., Ltd. 2,350 $ 2,547,288 TOTAL SOUTH KOREA (Cost $3,770,614) SPAIN—1.7% ELECTRIC UTILITIES—1.7% Iberdrola SA 346,700 2,468,067 Red Electrica Corp., SA 12,300 1,100,041 (Cost $3,396,695) SWEDEN—1.0% BUILDING PRODUCTS—0.8% Assa Abloy AB, Cl. B 80,800 1,696,956 INDUSTRIAL MACHINERY—0.2% Arcam AB* 18,900 412,329 TOTAL SWEDEN (Cost $2,252,179) SWITZERLAND—8.2% APPAREL ACCESSORIES & LUXURY GOODS—0.8% Cie Financiere Richemont SA 24,000 1,600,327 DIVERSIFIED CAPITAL MARKETS—1.3% UBS Group AG 151,700 2,629,789 IT CONSULTING & OTHER SERVICES—0.8% Luxoft Holding, Inc.* 28,400 1,641,804 PACKAGED FOODS & MEATS—2.3% Nestle SA 64,000 4,776,940 PHARMACEUTICALS—2.3% Novartis AG 30,600 2,328,729 Roche Holding AG 9,448 2,390,431 PROPERTY & CASUALTY INSURANCE—0.7% Chubb Ltd. 12,700 1,496,822 TOTAL SWITZERLAND (Cost $17,693,910) TAIWAN—2.9% ELECTRONIC COMPONENTS—0.6% Largan Precision Co., Ltd.* 17,000 1,185,493 SEMICONDUCTORS—1.7% Taiwan Semiconductor Manufacturing Co., Ltd.* 760,000 3,488,260 TEXTILES—0.6% Eclat Textile Co., Ltd.* 120,000 1,364,498 TOTAL TAIWAN (Cost $6,049,566) UNITED KINGDOM—12.7% HOUSEHOLD PRODUCTS—2.1% Reckitt Benckiser Group PLC. 43,762 4,263,683 - 41 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE UNITED KINGDOM—(CONT.) INDUSTRIAL GASES—1.2% Essentra PLC.* 209,400 $ 2,490,609 INTEGRATED OIL & GAS—3.0% BP PLC. 406,100 2,237,590 Royal Dutch Shell PLC., Cl. A 85,100 2,248,161 Royal Dutch Shell PLC., Cl. B 65,932 1,731,214 MULTI-UTILITIES—1.4% National Grid PLC. 200,500 2,861,149 PHARMACEUTICALS—0.6% Shire PLC. 19,900 1,241,927 TOBACCO—2.8% British American Tobacco PLC. 43,511 2,653,229 Imperial Brands PLC.* 57,200 3,110,467 TRADING COMPANIES & DISTRIBUTORS—1.0% Ashtead Group PLC. 155,200 2,064,280 WIRELESS TELECOMMUNICATION SERVICES—0.6% Vodafone Group PLC. 383,200 1,234,735 TOTAL UNITED KINGDOM (Cost $25,322,546) UNITED STATES—3.7% AUTO PARTS & EQUIPMENT—0.4% Delphi Automotive PLC. 10,000 736,300 HEALTH CARE EQUIPMENT—0.9% Medtronic PLC. 13,200 1,044,780 STERIS PLC. 11,700 826,839 OIL & GAS EQUIPMENT & SERVICES—0.5% Weatherford International PLC.* 135,500 1,101,615 PHARMACEUTICALS—1.0% Allergan PLC.* 9,300 2,014,008 SEMICONDUCTORS—0.9% Broadcom Ltd. 13,400 1,953,050 TOTAL UNITED STATES (Cost $8,078,706) TOTAL COMMON STOCKS (Cost $197,258,626) Total Investments (Cost $197,258,626) (a) 96.4 % 198,134,949 Other Assets in Excess of Liabilities 3.6 % 7,329,017 NET ASSETS 100.0 % $ # American Depositary Receipts. (a) At April 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $197,258,626, amounted to $876,323 which consisted of aggregate gross unrealized appreciation of $15,766,489 and aggregate gross unrealized depreciation of $14,890,166. - 42 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) * Non-income producing security. See Notes to Financial Statements. - 43 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) COMMON STOCKS—89.9% SHARES VALUE AEROSPACE & DEFENSE—2.3% Hexcel Corp. 36,100 $ 1,634,247 TransDigm Group, Inc.* 9,400 2,141,978 AIRLINES—1.8% Southwest Airlines Co 34,900 1,556,889 Spirit Airlines, Inc.* 11,100 487,623 United Continental Holdings, Inc.* 20,900 957,429 APPAREL ACCESSORIES & LUXURY GOODS—3.3% Hanesbrands, Inc. 66,900 1,942,107 lululemon athletica, Inc.* 11,300 740,715 PVH Corp. 15,000 1,434,000 Under Armour, Inc., Cl. A* 16,200 711,828 Under Armour, Inc., Cl. C* 14,400 587,520 APPAREL RETAIL—1.8% Burlington Stores, Inc.* 16,800 957,096 Ross Stores, Inc. 34,300 1,947,554 APPLICATION SOFTWARE—0.5% Guidewire Software, Inc.* 4,700 267,759 Intuit, Inc. 5,300 534,717 AUTO PARTS & EQUIPMENT—2.1% Delphi Automotive PLC. 26,550 1,954,876 WABCO Holdings, Inc.* 13,800 1,547,808 AUTOMOBILE MANUFACTURERS—0.1% Tesla Motors, Inc.* 800 AUTOMOTIVE RETAIL—0.9% O'Reilly Automotive, Inc.* 5,600 BIOTECHNOLOGY—3.1% Anacor Pharmaceuticals, Inc.* 7,900 495,646 BioMarin Pharmaceutical, Inc.* 10,500 889,140 Bluebird Bio, Inc.* 7,100 314,885 Incyte Corp.* 11,700 845,559 Portola Pharmaceuticals, Inc.* 15,700 373,032 Ultragenyx Pharmaceutical, Inc.* 8,900 601,818 United Therapeutics Corp.* 7,800 820,560 Vertex Pharmaceuticals, Inc.* 8,700 733,758 BROADCASTING—1.2% CBS Corp., Cl. B 33,900 BROADCASTING & CABLE TV—0.7% Discovery Communications, Inc., Series A* 43,500 - 44 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BUILDING PRODUCTS—2.8% Allegion PLC. 34,600 $ 2,264,570 AO Smith Corp. 11,600 895,752 Fortune Brands Home & Security, Inc. 26,600 1,473,906 CASINOS & GAMING—1.1% Penn National Gaming, Inc.* 58,600 945,218 Red Rock Resorts, Inc., Cl. A* 43,400 808,976 COMMUNICATIONS EQUIPMENT—2.7% Arista Networks, Inc.* 12,700 846,074 Ciena Corp.* 28,800 484,704 F5 Networks, Inc.* 12,722 1,332,630 Finisar Corp.* 29,800 490,508 Lumentum Holdings, Inc.* 19,700 498,410 Palo Alto Networks, Inc.* 4,700 709,089 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.6% Wabtec Corp. 11,900 CONSUMER FINANCE—0.1% LendingClub Corp.* 27,100 DATA PROCESSING & OUTSOURCED SERVICES—4.0% Alliance Data Systems Corp.* 5,600 1,138,536 Fiserv, Inc.* 19,900 1,944,628 MAXIMUS, Inc. 26,000 1,375,400 Sabre Corp. 47,300 1,369,335 Vantiv, Inc., CL. A* 13,700 747,198 DISTILLERS & VINTNERS—0.4% Constellation Brands Inc., Cl. A 3,800 ENVIRONMENTAL & FACILITIES SERVICES—0.8% Stericycle, Inc.* 14,400 FOOD RETAIL—0.8% The Kroger Co. 36,000 GENERAL MERCHANDISE STORES—1.9% Dollar General Corp. 21,800 1,785,638 Dollar Tree, Inc.* 17,600 1,402,896 HEALTH CARE EQUIPMENT—5.1% ABIOMED, Inc.* 15,400 1,495,956 DexCom, Inc.* 29,700 1,912,086 Edwards Lifesciences Corp.* 20,000 2,124,200 Hologic, Inc.* 39,200 1,316,728 IDEXX Laboratories, Inc.* 14,300 1,206,205 STERIS PLC. 4,600 325,082 - 45 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE FACILITIES—3.6% Acadia Healthcare Co., Inc.* 22,700 $ 1,434,413 Amsurg Corp.* 16,300 1,319,974 Universal Health Services, Inc., Cl. B 13,000 1,737,840 VCA Antech, Inc.* 22,700 1,429,419 HEALTH CARE SERVICES—0.8% Adeptus Health, Inc., Cl. A* 12,100 824,252 Diplomat Pharmacy, Inc.* 14,400 436,176 HOME ENTERTAINMENT SOFTWARE—0.7% Electronic Arts, Inc.* 19,300 HOMEBUILDING—0.2% Toll Brothers, Inc.* 14,200 HOTELS RESORTS & CRUISE LINES—5.7% Ctrip.com International Ltd.#* 9,200 401,212 Diamond Resorts International, Inc.* 100,400 2,129,484 Norwegian Cruise Line Holdings Ltd.* 76,400 3,735,196 Royal Caribbean Cruises Ltd. 39,000 3,018,600 HOUSEHOLD PRODUCTS—1.0% Church & Dwight Co., Inc. 17,900 HOUSEWARES & SPECIALTIES—2.3% Newell Brands, Inc. 81,367 INDUSTRIAL GASES—0.5% Air Products & Chemicals, Inc. 5,400 INDUSTRIAL MACHINERY—1.5% Colfax Corp.* 24,700 801,021 Donaldson Co., Inc. 33,400 1,091,512 Graco, Inc. 6,335 496,601 INTERNET SOFTWARE & SERVICES—2.8% comScore, Inc.* 30,300 927,786 Cornerstone OnDemand, Inc.* 19,200 659,520 Criteo SA#* 13,200 550,308 LinkedIn Corp., Cl. A* 4,400 551,364 Palantir Technologies, Inc., Cl. A* ,@ 16,376 180,136 SPS Commerce, Inc.* 15,100 769,043 Stamps.com, Inc.* 8,800 724,768 Twitter, Inc.* 12,400 181,288 INVESTMENT BANKING & BROKERAGE—0.6% TD Ameritrade Holding Corp. 32,600 LEISURE PRODUCTS—0.9% Coach, Inc. 37,000 - 46 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE LIFE SCIENCES TOOLS & SERVICES—0.3% Quintiles Transnational Holdings, Inc.* 7,600 $ OIL & GAS DRILLING—0.3% Patterson-UTI Energy, Inc. 23,500 OIL & GAS EXPLORATION & PRODUCTION—0.7% Devon Energy Corp. 10,800 374,544 Newfield Exploration Co.* 8,900 322,625 PDC Energy, Inc.* 6,400 401,856 PACKAGED FOODS & MEATS—2.1% ConAgra Foods, Inc. 5,700 253,992 Mead Johnson Nutrition Co., Cl. A 5,900 514,185 The WhiteWave Foods Co.* 29,300 1,178,153 TreeHouse Foods, Inc.* 17,300 1,529,320 PHARMACEUTICALS—0.9% Akorn, Inc.* 5,700 145,065 Jazz Pharmaceuticals PLC.* 2,800 421,960 Pacira Pharmaceuticals, Inc.* 15,600 844,116 REAL ESTATE SERVICES—0.3% Jones Lang LaSalle, Inc. 4,500 REGIONAL BANKS—1.7% Citizens Financial Group, Inc. 50,100 1,144,785 Signature Bank* 11,400 1,571,262 RESEARCH & CONSULTING SERVICES—2.2% CoStar Group, Inc.* 4,700 927,357 Verisk Analytics, Inc., Cl. A* 35,000 2,715,300 SECURITY & ALARM SERVICES—0.8% Tyco International PLC. 33,600 SEMICONDUCTOR EQUIPMENT—0.8% Lam Research Corp. 17,100 SEMICONDUCTORS—4.3% Broadcom Ltd. 18,100 2,638,075 Cavium Networks, Inc.* 11,600 572,692 Microsemi Corp.* 32,300 1,091,417 NXP Semiconductors NV* 14,800 1,262,144 Skyworks Solutions, Inc. 22,700 1,516,814 SOFT DRINKS—0.6% Monster Beverage Corp.* 6,800 SPECIALIZED CONSUMER SERVICES—1.2% ServiceMaster Global Holdings, Inc.* 52,900 - 47 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SPECIALIZED FINANCE—1.3% Moody's Corp. 4,000 $ 382,880 S&P Global, Inc. 16,400 1,752,340 SPECIALTY CHEMICALS—4.2% Axalta Coating Systems Ltd.* 49,000 1,395,030 Balchem Corp. 10,400 638,144 Celanese Corp. 16,900 1,194,830 PPG Industries, Inc. 15,700 1,733,123 The Sherwin-Williams Co. 6,500 1,867,515 SPECIALTY STORES—3.2% Signet Jewelers Ltd. 13,900 1,508,984 The Michaels Cos, Inc.* 36,800 1,046,224 Tractor Supply Co. 13,500 1,277,910 Ulta Salon, Cosmetics & Fragrance, Inc.* 6,500 1,353,820 SYSTEMS SOFTWARE—4.4% Fortinet, Inc.* 59,900 1,947,349 Proofpoint, Inc.* 14,300 833,118 Red Hat, Inc.* 9,300 682,341 ServiceNow, Inc.* 37,000 2,644,760 Tableau Software, Inc., Cl. A* 6,900 356,730 TubeMogul, Inc.* 62,000 803,520 TRADING COMPANIES & DISTRIBUTORS—1.6% HD Supply Holdings, Inc.* 75,800 TRUCKING—0.3% Old Dominion Freight Line, Inc.* 8,600 TOTAL COMMON STOCKS (Cost $143,875,571) PREFERRED STOCKS—1.5% SHARES VALUE BIOTECHNOLOGY—1.0% Prosetta Biosciences, Inc.* ,@,(a) 219,610 992,637 Tolero Pharmaceuticals, Inc.* ,@,(a) 495,000 653,400 INTERNET SOFTWARE & SERVICES—0.5% Palantir Technologies, Inc., Cl. B* ,@ 66,787 734,657 Palantir Technologies, Inc., Cl. D* ,@ 8,701 95,711 TOTAL PREFERRED STOCKS (Cost $2,979,689) REAL ESTATE INVESTMENT TRUST—3.2% SHARES VALUE HEALTH CARE—0.4% Omega Healthcare Investors, Inc. 21,800 - 48 - THE ALGER FUNDS |ALGER MID CAP GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST—(CONT.) SHARES VALUE MORTGAGE—0.5% Blackstone Mortgage Trust, Inc., Cl. A 30,800 $ OFFICE—0.7% Digital Realty Trust, Inc. 12,800 SPECIALIZED—1.6% Crown Castle International Corp. 20,100 1,746,288 Lamar Advertising Co., Cl. A 13,200 818,928 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $5,424,287) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 314,956 (Cost $314,956) Total Investments (Cost $152,594,503) (b) 94.8 % Other Assets in Excess of Liabilities 5.2 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $152,771,520, amounted to $2,579,986 which consisted of aggregate gross unrealized appreciation of $13,172,118 and aggregate gross unrealized depreciation of $10,592,132. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2016 JS Kred SPV I, LLC. 06/26/15 $ % $ % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc. 02/06/15 % % Tolero Pharmaceuticals, Inc. 08/01/14 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 2,971,497 1.81 % See Notes to Financial Statements. - 49 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) COMMON STOCKS—94.3% SHARES VALUE AEROSPACE & DEFENSE—0.6% Hexcel Corp. 38,750 $ AIRLINES—1.1% Spirit Airlines, Inc.* 75,650 ALTERNATIVE CARRIERS—0.3% Zayo Group Holdings, Inc.* 31,000 APPAREL ACCESSORIES & LUXURY GOODS—1.7% Ralph Lauren Corp. 58,700 APPLICATION SOFTWARE—7.1% Blackbaud, Inc. 47,350 2,924,809 Ellie Mae, Inc.* 14,100 1,178,760 Fair Isaac Corp. 7,450 794,989 HubSpot, Inc.* 74,100 3,281,889 Manhattan Associates, Inc.* 59,700 3,614,238 Splunk, Inc.* 60,600 3,149,988 Tyler Technologies, Inc.* 22,950 3,360,110 Ultimate Software Group, Inc.* 19,800 3,892,482 ASSET MANAGEMENT & CUSTODY BANKS—3.3% Affiliated Managers Group, Inc.* 32,050 5,458,756 WisdomTree Investments, Inc. 434,550 4,732,249 AUTO PARTS & EQUIPMENT—1.8% Lear Corp. 27,250 3,137,293 WABCO Holdings, Inc.* 22,350 2,506,776 BIOTECHNOLOGY—3.6% ACADIA Pharmaceuticals, Inc.* 71,900 2,322,370 Anacor Pharmaceuticals, Inc.* 21,500 1,348,910 Halozyme Therapeutics, Inc.* 40,300 425,165 Heron Therapeutics, Inc.* 17,200 368,768 Incyte Corp.* 10,950 791,356 Neurocrine Biosciences, Inc.* 33,850 1,542,883 Portola Pharmaceuticals, Inc.* 62,750 1,490,940 TESARO, Inc.* 25,700 1,065,008 Ultragenyx Pharmaceutical, Inc.* 26,300 1,778,406 BUILDING PRODUCTS—2.7% Allegion PLC. 35,500 2,323,475 Fortune Brands Home & Security, Inc. 47,200 2,615,352 Masonite International Corp.* 53,250 3,602,895 CASINOS & GAMING—1.2% Penn National Gaming, Inc.* 226,400 COMMUNICATIONS EQUIPMENT—0.8% Finisar Corp.* 52,800 869,088 - 50 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE COMMUNICATIONS EQUIPMENT—(CONT.) Lumentum Holdings, Inc.* 62,450 $ 1,579,985 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.5% Wabtec Corp. 56,150 CONSUMER FINANCE—2.0% LendingClub Corp.* 776,750 DATA PROCESSING & OUTSOURCED SERVICES—2.3% Broadridge Financial Solutions 39,700 2,375,648 Euronet Worldwide, Inc.* 64,000 4,934,400 ELECTRONIC EQUIPMENT MANUFACTURERS—1.3% FEI Co. 18,050 1,606,811 FLIR Systems, Inc. 85,000 2,567,850 ELECTRONIC MANUFACTURING SERVICES—0.5% Trimble Navigation Ltd.* 63,050 ENVIRONMENTAL & FACILITIES SERVICES—0.8% Waste Connections, Inc. 36,825 FOOD DISTRIBUTORS—0.9% Performance Food Group Co.* 103,500 HEALTH CARE EQUIPMENT—5.5% Abaxis, Inc. 36,300 1,645,116 ABIOMED, Inc.* 56,650 5,502,981 Cantel Medical Corp. 45,950 3,078,191 DexCom, Inc.* 35,500 2,285,490 IDEXX Laboratories, Inc.* 9,900 835,065 STERIS PLC. 55,650 3,932,785 HEALTH CARE FACILITIES—3.7% Acadia Healthcare Co., Inc.* 44,400 2,805,636 Amsurg Corp.* 69,400 5,620,012 Surgery Partners, Inc.* 77,950 1,269,805 VCA Antech, Inc.* 31,650 1,993,001 HEALTH CARE SERVICES—1.0% Diplomat Pharmacy, Inc.* 104,300 HEALTH CARE SUPPLIES—1.0% DENTSPLY SIRONA, Inc. 25,050 1,492,980 Neogen Corp.* 32,950 1,556,558 HEALTH CARE TECHNOLOGY—1.8% Medidata Solutions, Inc.* 47,450 2,070,243 Veeva Systems, Inc., Cl. A* 60,350 1,660,229 - 51 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE TECHNOLOGY—(CONT.) Vocera Communications, Inc.* 155,715 $ 1,824,980 HOME ENTERTAINMENT SOFTWARE—0.3% Take-Two Interactive Software, Inc.* 30,850 HOME FURNISHING RETAIL—0.7% Williams-Sonoma, Inc. 35,462 HOMEBUILDING—0.5% Toll Brothers, Inc.* 57,450 HOTELS RESORTS & CRUISE LINES—1.2% Diamond Resorts International, Inc.* 174,500 HOUSEWARES & SPECIALTIES—0.8% Newell Brands, Inc. 58,013 HUMAN RESOURCE & EMPLOYMENT SERVICES—1.9% On Assignment, Inc.* 86,050 3,102,963 WageWorks, Inc.* 54,250 2,921,905 INDUSTRIAL MACHINERY—1.4% Donaldson Co., Inc. 63,000 2,058,840 Sun Hydraulics Corp. 69,950 2,474,831 INTERNET SOFTWARE & SERVICES—6.2% Criteo SA#* 117,500 4,898,575 Match Group, Inc.* 427,050 4,868,370 Palantir Technologies, Inc., Cl. A* ,@ 81,310 894,410 SPS Commerce, Inc.* 28,600 1,456,598 Stamps.com, Inc.* 86,950 7,161,202 LEISURE FACILITIES—1.0% Planet Fitness, Inc., Cl. A* 208,350 LIFE SCIENCES TOOLS & SERVICES—3.1% Bio-Techne Corp. 34,250 3,191,415 Charles River Laboratories International, Inc.* 19,150 1,518,020 Luminex Corp.* 80,150 1,611,015 PRA Health Sciences, Inc.* 23,135 1,097,756 Quintiles Transnational Holdings, Inc.* 34,050 2,351,834 MANAGED HEALTH CARE—1.7% Centene Corp.* 86,700 MOVIES & ENTERTAINMENT—1.6% Lions Gate Entertainment Corp. 232,300 OIL & GAS EXPLORATION & PRODUCTION—0.2% Whiting Petroleum Corp.* 39,450 PACKAGED FOODS & MEATS—2.3% Pinnacle Foods, Inc. 35,000 1,490,650 - 52 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE PACKAGED FOODS & MEATS—(CONT.) The WhiteWave Foods Co.* 76,000 $ 3,055,960 TreeHouse Foods, Inc.* 30,900 2,731,560 PAPER PACKAGING—1.5% Graphic Packaging Holding Co. 240,000 3,187,200 Sealed Air Corp. 31,950 1,513,152 PHARMACEUTICALS—2.9% Akorn, Inc.* 57,900 1,473,555 Nektar Therapeutics* 31,150 488,432 Pacira Pharmaceuticals, Inc.* 68,000 3,679,480 The Medicines Co.* 96,250 3,425,537 REAL ESTATE SERVICES—1.2% Jones Lang LaSalle, Inc. 32,585 REGIONAL BANKS—1.2% Investors Bancorp, Inc. 135,300 1,562,715 Signature Bank* 14,750 2,032,993 RESEARCH & CONSULTING SERVICES—1.1% CoStar Group, Inc.* 17,650 RESTAURANTS—4.0% Dave & Buster's Entertainment, Inc.* 38,125 1,475,437 Shake Shack, Inc., Cl. A* 191,950 7,010,014 Wingstop, Inc.* 162,650 4,056,491 SEMICONDUCTORS—2.0% Microsemi Corp.* 114,100 3,855,439 Monolithic Power Systems, Inc. 38,400 2,396,928 SPECIALIZED CONSUMER SERVICES—1.0% ServiceMaster Global Holdings, Inc.* 83,700 SPECIALIZED FINANCE—1.0% MarketAxess Holdings, Inc. 25,800 SPECIALTY CHEMICALS—0.5% Balchem Corp. 24,950 SPECIALTY STORES—1.9% Signet Jewelers Ltd. 35,300 3,832,168 The Michaels Cos, Inc.* 71,800 2,041,274 SYSTEMS SOFTWARE—5.0% Fortinet, Inc.* 87,050 2,829,996 Proofpoint, Inc.* 73,450 4,279,197 ServiceNow, Inc.* 33,250 2,376,710 Tableau Software, Inc., Cl. A* 25,300 1,308,010 - 53 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SYSTEMS SOFTWARE—(CONT.) TubeMogul, Inc.* 386,650 $ 5,010,984 TRADING COMPANIES & DISTRIBUTORS—0.9% HD Supply Holdings, Inc.* 85,250 TRUCKING—0.7% Old Dominion Freight Line, Inc.* 34,400 TOTAL COMMON STOCKS (Cost $280,150,203) PREFERRED STOCKS—2.2% SHARES VALUE BIOTECHNOLOGY—0.4% Prosetta Biosciences, Inc.* ,@,(a) 231,474 INTERNET SOFTWARE & SERVICES—1.3% Palantir Technologies, Inc., Cl. B* ,@ 331,607 3,647,677 Palantir Technologies, Inc., Cl. D* ,@ 43,203 475,233 PHARMACEUTICALS—0.5% Intarcia Therapeutics, Inc.* ,@ 49,317 TOTAL PREFERRED STOCKS (Cost $5,114,017) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Dyax Corp.* 37,550 – (Cost $0) – REAL ESTATE INVESTMENT TRUST—2.5% SHARES VALUE SPECIALIZED—2.5% CyrusOne, Inc. 35,300 1,557,789 Lamar Advertising Co., Cl. A 103,100 6,396,324 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $7,314,010) Total Investments (Cost $292,578,230) (b) 99.0 % Other Assets in Excess of Liabilities 1.0 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $297,463,201, amounted to $12,438,539 which consisted of aggregate gross unrealized appreciation of $24,806,878 and aggregate gross unrealized depreciation of $12,368,339. * Non-income producing security. - 54 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2016 Intarcia Therapeutics, Inc. 03/27/14 $ % $ % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc. 02/06/15 % % Total $ 7,693,509 2.46 % See Notes to Financial Statements. - 55 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) COMMON STOCKS—91.6% SHARES VALUE AEROSPACE & DEFENSE—0.8% Hexcel Corp. 21,200 $ AIR FREIGHT & LOGISTICS—0.5% Forward Air Corp. 14,200 APPAREL ACCESSORIES & LUXURY GOODS—0.6% G-III Apparel Group Ltd.* 16,400 APPAREL RETAIL—1.7% American Eagle Outfitters, Inc. 62,300 891,513 Burlington Stores, Inc.* 22,600 1,287,522 APPLICATION SOFTWARE—13.6% American Software, Inc., Cl. A 176,151 1,610,020 ANSYS, Inc.* 6,900 626,313 Blackbaud, Inc. 36,300 2,242,251 Ellie Mae, Inc.* 10,000 836,000 Fair Isaac Corp. 7,500 800,325 Guidewire Software, Inc.* 17,900 1,019,763 HubSpot, Inc.* 14,600 646,634 Manhattan Associates, Inc.* 42,400 2,566,896 Monotype Imaging Holdings, Inc. 20,600 453,818 Paycom Software, Inc.* 51,300 1,960,173 Textura Corp.* 40,000 1,055,600 Tyler Technologies, Inc.* 22,100 3,235,661 ASSET MANAGEMENT & CUSTODY BANKS—0.9% WisdomTree Investments, Inc. 105,698 AUTO PARTS & EQUIPMENT—1.0% Tenneco, Inc.* 23,300 AUTOMOTIVE RETAIL—0.8% Lithia Motors, Inc., Cl. A 11,500 BIOTECHNOLOGY—3.9% ACADIA Pharmaceuticals, Inc.* 30,600 988,380 Anacor Pharmaceuticals, Inc.* 8,500 533,290 Halozyme Therapeutics, Inc.* 34,600 365,030 Heron Therapeutics, Inc.* 17,900 383,776 Juno Therapeutics, Inc.* 7,700 324,093 Neurocrine Biosciences, Inc.* 9,800 446,684 Portola Pharmaceuticals, Inc.* 20,800 494,208 TESARO, Inc.* 18,300 758,352 Ultragenyx Pharmaceutical, Inc.* 8,300 561,246 BUILDING PRODUCTS—1.7% Masonite International Corp.* 32,500 CASINOS & GAMING—1.0% Penn National Gaming, Inc.* 77,600 - 56 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE COMMODITY CHEMICALS—0.5% Calgon Carbon Corp. 41,100 $ CONSUMER FINANCE—1.1% LendingClub Corp.* 171,900 DATA PROCESSING & OUTSOURCED SERVICES—2.1% Euronet Worldwide, Inc.* 22,100 1,703,910 MAXIMUS, Inc. 18,400 973,360 EDUCATION SERVICES—0.5% Strayer Education, Inc.* 13,300 ELECTRONIC COMPONENTS—1.1% DTS, Inc.* 60,700 ELECTRONIC EQUIPMENT MANUFACTURERS—3.8% Cognex Corp. 49,800 1,769,394 FEI Co. 23,200 2,065,264 FLIR Systems, Inc. 29,700 897,237 FOOD DISTRIBUTORS—1.1% Performance Food Group Co.* 53,800 HEALTH CARE EQUIPMENT—5.7% Abaxis, Inc. 44,300 2,007,676 ABIOMED, Inc.* 19,200 1,865,088 Cantel Medical Corp. 39,000 2,612,610 STERIS PLC. 10,500 742,035 HEALTH CARE FACILITIES—3.2% Amsurg Corp.* 17,600 1,425,248 Surgery Partners, Inc.* 47,500 773,775 VCA Antech, Inc.* 29,000 1,826,130 HEALTH CARE SUPPLIES—4.4% Meridian Bioscience, Inc. 35,900 686,049 Neogen Corp.* 63,800 3,013,912 Quidel Corp.* 102,700 1,776,710 HEALTH CARE TECHNOLOGY—3.6% Medidata Solutions, Inc.* 47,900 2,089,877 Veeva Systems, Inc., Cl. A* 49,800 1,369,998 Vocera Communications, Inc.* 92,300 1,081,756 HOME ENTERTAINMENT SOFTWARE—0.5% Take-Two Interactive Software, Inc.* 16,700 HOME FURNISHING RETAIL—0.3% Williams-Sonoma, Inc. 7,400 - 57 - THE ALGER FUNDS |ALGER SMALL CAP GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HOTELS RESORTS & CRUISE LINES—0.9% Diamond Resorts International, Inc.* 53,900 $ HUMAN RESOURCE & EMPLOYMENT SERVICES—2.9% On Assignment, Inc.* 46,000 1,658,760 WageWorks, Inc.* 36,400 1,960,504 INDUSTRIAL MACHINERY—3.3% Proto Labs, Inc.* 31,900 1,908,577 Sun Hydraulics Corp. 62,700 2,218,326 INTERNET SOFTWARE & SERVICES—4.2% comScore, Inc.* 25,500 780,810 NIC, Inc. 55,700 986,447 SPS Commerce, Inc.* 26,400 1,344,552 Stamps.com, Inc.* 26,400 2,174,304 INVESTMENT BANKING & BROKERAGE—0.5% Evercore Partners, Inc., Cl. A 12,900 LEISURE FACILITIES—0.5% Planet Fitness, Inc., Cl. A* 40,100 LIFE SCIENCES TOOLS & SERVICES—3.9% Bio-Techne Corp. 28,500 2,655,630 Luminex Corp.* 84,300 1,694,430 PRA Health Sciences, Inc.* 13,000 616,850 MANAGED HEALTH CARE—0.7% Molina Healthcare, Inc.* 15,900 MOVIES & ENTERTAINMENT—0.6% Lions Gate Entertainment Corp. 32,300 OIL & GAS EQUIPMENT & SERVICES—0.5% RPC, Inc. 45,100 OIL & GAS EXPLORATION & PRODUCTION—1.0% Parsley Energy, Inc., Cl. A* 20,100 470,742 QEP Resources, Inc. 43,700 783,541 PACKAGED FOODS & MEATS—0.6% TreeHouse Foods, Inc.* 9,000 PAPER PACKAGING—0.5% Graphic Packaging Holding Co. 48,600 PHARMACEUTICALS—1.7% Impax Laboratories, Inc.* 17,500 583,625 Pacira Pharmaceuticals, Inc.* 15,100 817,061 Revance Therapeutics, Inc.* 18,400 338,192 The Medicines Co.* 10,900 387,931 - 58 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE REGIONAL BANKS—2.3% Bank of the Ozarks, Inc. 22,200 $ 916,860 Boston Private Financial Holdings, Inc. 93,300 1,140,126 Investors Bancorp, Inc. 71,000 820,050 RESTAURANTS—3.3% Dave & Buster's Entertainment, Inc.* 27,300 1,056,510 Fiesta Restaurant Group, Inc.* 17,700 568,347 Shake Shack, Inc., Cl. A* 32,300 1,179,596 Wingstop, Inc.* 53,200 1,326,808 SEMICONDUCTORS—2.9% Cavium Networks, Inc.* 18,000 888,660 Microsemi Corp.* 41,297 1,395,426 Monolithic Power Systems, Inc. 21,100 1,317,062 SPECIALTY CHEMICALS—1.9% Balchem Corp. 39,000 SPECIALTY STORES—0.8% Five Below, Inc.* 25,455 SYSTEMS SOFTWARE—3.2% Fleetmatics Group PLC.* 26,500 960,625 Proofpoint, Inc.* 30,100 1,753,626 TubeMogul, Inc.* 98,049 1,270,715 TRADING COMPANIES & DISTRIBUTORS—1.0% Watsco, Inc. 9,600 TOTAL COMMON STOCKS (Cost $112,433,123) PREFERRED STOCKS—0.4% SHARES VALUE BIOTECHNOLOGY—0.4% Prosetta Biosciences, Inc.* ,@,(a) 50,688 229,110 Tolero Pharmaceuticals, Inc.* ,@,(a) 148,237 195,673 TOTAL PREFERRED STOCKS (Cost $675,194) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Dyax Corp.* 9,700 – Neuralstem, Inc., 1/8/2019* 77,950 – – TOTAL RIGHTS (Cost $0) – - 59 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST—2.9% SHARES VALUE SPECIALIZED—2.9% CyrusOne, Inc. 44,500 $ 1,963,785 Sovran Self Storage, Inc. 16,100 1,710,142 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $2,703,036) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 290,078 (Cost $290,078) Total Investments (Cost $116,101,431) (b) 95.1 % Other Assets in Excess of Liabilities 4.9 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $117,951,868, amounted to $1,574,706 which consisted of aggregate gross unrealized appreciation of $11,547,696 and aggregate gross unrealized depreciation of $9,972,990. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2016 JS Kred SPV I, LLC. 06/26/15 $ % $ % Prosetta Biosciences, Inc. 02/06/15 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 714,861 0.57 % See Notes to Financial Statements. - 60 - THE ALGER FUNDS | ALGER SMALL CAP FOCUS FUND Schedule of Investments April 30, 2016 (Unaudited) COMMON STOCKS—97.1% SHARES VALUE APPAREL RETAIL—1.0% Burlington Stores, Inc.* 17,945 $ APPLICATION SOFTWARE—21.9% American Software, Inc., Cl. A 222,545 2,034,061 ANSYS, Inc.* 13,255 1,203,157 Blackbaud, Inc. 41,435 2,559,440 Ellie Mae, Inc.* 19,645 1,642,322 Fair Isaac Corp. 5,715 609,848 Guidewire Software, Inc.* 17,555 1,000,108 HubSpot, Inc.* 18,915 837,745 Manhattan Associates, Inc.* 55,750 3,375,105 Monotype Imaging Holdings, Inc. 38,040 838,021 Paycom Software, Inc.* 38,795 1,482,357 Textura Corp.* 81,399 2,148,120 Tyler Technologies, Inc.* 34,208 5,008,393 BIOTECHNOLOGY—1.9% Incyte Corp.* 26,930 CASINOS & GAMING—0.5% Penn National Gaming, Inc.* 31,510 ELECTRONIC COMPONENTS—1.7% DTS, Inc.* 79,757 ELECTRONIC EQUIPMENT MANUFACTURERS—7.0% Cognex Corp. 98,875 3,513,029 FEI Co. 35,610 3,170,002 FLIR Systems, Inc. 20,170 609,336 HEALTH CARE EQUIPMENT—7.5% Abaxis, Inc. 58,797 2,664,680 ABIOMED, Inc.* 15,230 1,479,442 Cantel Medical Corp. 55,095 3,690,814 HEALTH CARE FACILITIES—1.9% VCA Antech, Inc.* 31,030 HEALTH CARE SUPPLIES—8.9% Meridian Bioscience, Inc. 56,100 1,072,071 Neogen Corp.* 102,569 4,845,360 Quidel Corp.* 188,920 3,268,316 HEALTH CARE TECHNOLOGY—8.6% Medidata Solutions, Inc.* 81,280 3,546,247 Veeva Systems, Inc., Cl. A* 91,475 2,516,477 Vocera Communications, Inc.* 240,224 2,815,425 HUMAN RESOURCE & EMPLOYMENT SERVICES—2.8% WageWorks, Inc.* 53,259 - 61 - THE ALGER FUNDS | ALGER SMALL CAP FOCUS FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INDUSTRIAL MACHINERY—5.5% Proto Labs, Inc.* 31,895 $ 1,908,278 Sun Hydraulics Corp. 108,616 3,842,834 INTERNET SOFTWARE & SERVICES—8.1% comScore, Inc.* 39,335 1,204,438 NIC, Inc. 64,305 1,138,841 SPS Commerce, Inc.* 45,690 2,326,992 Stamps.com, Inc.* 45,071 3,712,048 LIFE SCIENCES TOOLS & SERVICES—5.9% Bio-Techne Corp. 37,180 3,464,432 Luminex Corp.* 130,350 2,620,035 PHARMACEUTICALS—1.0% Heska Corp.* 35,369 RESTAURANTS—2.3% Shake Shack, Inc., Cl. A* 37,165 1,357,266 Wingstop, Inc.* 41,158 1,026,480 SEMICONDUCTORS—1.8% Monolithic Power Systems, Inc. 29,800 SPECIALTY CHEMICALS—3.6% Balchem Corp. 60,453 SYSTEMS SOFTWARE—5.2% Fleetmatics Group PLC.* 27,716 1,004,705 Proofpoint, Inc.* 44,541 2,594,959 TubeMogul, Inc.* 141,288 1,831,092 TOTAL COMMON STOCKS (Cost $99,651,291) PREFERRED STOCKS—0.1% SHARES VALUE BIOTECHNOLOGY—0.0% Tolero Pharmaceuticals, Inc.* ,@,(a) 10,097 PHARMACEUTICALS—0.1% Intarcia Therapeutics, Inc.* ,@ 759 TOTAL PREFERRED STOCKS (Cost $55,038) Total Investments (Cost $99,706,329) (b) 97.2 % Other Assets in Excess of Liabilities 2.8 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. - 62 - THE ALGER FUNDS | ALGER SMALL CAP FOCUS FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) (b) At April 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $100,440,964, amounted to $251,129 which consisted of aggregate gross unrealized appreciation of $5,041,656 and aggregate gross unrealized depreciation of $4,790,527. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2016 Intarcia Therapeutics, Inc. 03/27/14 $ % $ % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 38,413 0.04 % See Notes to Financial Statements. - 63 - THE ALGER FUNDS |ALGER HEALTH SCIENCES FUND Schedule of Investments April 30, 2016 (Unaudited) COMMON STOCKS—94.1% SHARES VALUE BIOTECHNOLOGY—31.3% ACADIA Pharmaceuticals, Inc.* 59,600 $ 1,925,080 Acceleron Pharma, Inc.* 3,500 104,825 Adaptimmune Therapeutics PLC.#* 26,045 252,376 Amicus Therapeutics, Inc.* 105,150 785,470 Anacor Pharmaceuticals, Inc.* 27,650 1,734,761 ARIAD Pharmaceuticals, Inc.* 64,000 459,520 Bavarian Nordic A/S* 7,950 303,901 Bellicum Pharmaceuticals, Inc.* 45,900 465,426 Biogen, Inc.* 19,000 5,224,810 BioMarin Pharmaceutical, Inc.* 55,900 4,733,612 Bluebird Bio, Inc.* 16,250 720,687 Catabasis Pharmaceuticals, Inc.* 114,782 506,189 Celgene Corp.* 14,850 1,535,638 Celldex Therapeutics, Inc.* 53,200 212,800 Chimerix, Inc.* 36,150 216,177 Epizyme, Inc.* 18,000 187,560 FibroGen, Inc.* 25,000 450,000 Five Prime Therapeutics, Inc.* 13,400 637,706 Gilead Sciences, Inc. 54,300 4,789,803 Halozyme Therapeutics, Inc.* 127,250 1,342,488 Heron Therapeutics, Inc.* 31,950 685,008 Incyte Corp.* 47,200 3,411,144 Ligand Pharmaceuticals, Inc.* 2,500 302,175 Medivation, Inc.* 15,000 867,000 Neurocrine Biosciences, Inc.* 13,100 597,098 Novavax, Inc.* 98,200 514,568 Otonomy, Inc.* 23,150 330,119 REGENXBIO, Inc.* 20,000 208,400 Sarepta Therapeutics, Inc.* 66,000 936,540 Spark Therapeutics, Inc.* 6,000 215,340 TESARO, Inc.* 14,850 615,384 TG Therapeutics, Inc.* 68,100 620,391 Ultragenyx Pharmaceutical, Inc.* 8,600 581,532 United Therapeutics Corp.* 11,100 1,167,720 Vertex Pharmaceuticals, Inc.* 47,400 3,997,716 HEALTH CARE EQUIPMENT—17.0% ABIOMED, Inc.* 32,100 3,118,194 Boston Scientific Corp.* 76,250 1,671,400 CR Bard, Inc. 5,800 1,230,586 DexCom, Inc.* 38,850 2,501,163 Edwards Lifesciences Corp.* 43,250 4,593,583 IDEXX Laboratories, Inc.* 13,000 1,096,550 Integra LifeSciences Holdings Corp.* 10,150 718,823 Intuitive Surgical, Inc.* 1,650 1,033,494 Medtronic PLC. 20,250 1,602,787 Nevro Corp.* 15,000 1,008,750 Stryker Corp. 26,700 2,910,567 - 64 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE EQUIPMENT—(CONT.) Teleflex, Inc. 7,500 $ 1,168,350 HEALTH CARE FACILITIES—11.2% Acadia Healthcare Co., Inc.* 47,150 2,979,408 Amsurg Corp.* 34,400 2,785,712 HCA Holdings, Inc.* 42,900 3,458,598 Surgical Care Affiliates, Inc.* 17,350 838,873 Universal Health Services, Inc., Cl. B 17,550 2,346,084 VCA Antech, Inc.* 40,000 2,518,800 HEALTH CARE SERVICES—0.6% Diplomat Pharmacy, Inc.* 23,700 HEALTH CARE SUPPLIES—0.9% The Spectranetics Corp.* 20,200 343,400 West Pharmaceutical Services, Inc. 11,000 783,200 HEALTH CARE TECHNOLOGY—0.5% athenahealth, Inc.* 5,300 INTERNET SOFTWARE & SERVICES—0.5% WebMD Health Corp.* 10,000 LIFE SCIENCES TOOLS & SERVICES—1.6% Bio-Techne Corp. 4,150 386,697 Charles River Laboratories International, Inc.* 13,450 1,066,182 NanoString Technologies, Inc.* 37,000 589,040 NeoGenomics, Inc.* 15,000 122,100 MANAGED HEALTH CARE—5.8% Aetna, Inc. 20,200 2,267,854 Humana, Inc. 2,900 513,503 UnitedHealth Group, Inc. 37,400 4,924,832 PHARMACEUTICALS—24.7% Akorn, Inc.* 47,000 1,196,150 Alcobra Ltd.* 60,700 243,407 Allergan PLC.* 12,567 2,721,510 Bristol-Myers Squibb Co. 110,950 8,008,371 Cempra, Inc.* 41,150 696,669 Dermira, Inc.* 50,000 1,264,500 Eli Lilly & Co. 85,550 6,461,592 Emmaus Life Sciences, Inc.* ,@ 479,063 143,719 GlaxoSmithKline PLC.# 37,000 1,587,670 Nektar Therapeutics* 43,000 674,240 Novo Nordisk A/S# 17,850 995,851 Pacira Pharmaceuticals, Inc.* 38,250 2,069,708 Prestige Brands Holdings, Inc.* 6,000 340,680 Redhill Biopharma Ltd.#* 15,550 199,040 - 65 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—(CONT.) Revance Therapeutics, Inc.* 5,000 $ 91,900 Shire PLC.# 25,600 4,797,952 Supernus Pharmaceuticals, Inc.* 22,000 377,520 Teva Pharmaceutical Industries Ltd.# 7,450 405,652 The Medicines Co.* 10,000 355,900 Theravance Biopharma, Inc.* 12,000 249,000 TOTAL COMMON STOCKS (Cost $128,523,828) PREFERRED STOCKS—4.9% SHARES VALUE BIOTECHNOLOGY—4.7% Prosetta Biosciences, Inc.* ,@,(a) 897,366 4,056,095 Tolero Pharmaceuticals, Inc.* ,@,(a) 1,638,547 2,162,882 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc.* ,@ 8,965 TOTAL PREFERRED STOCKS (Cost $9,270,545) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Dyax Corp.* 21,800 – Neuralstem, Inc., 1/8/2019* 344,125 – – PHARMACEUTICALS—–% Emmaus Life Sciences, Inc., 9/11/2018* ,@ 320,000 – TOTAL RIGHTS (Cost $0) – Total Investments (Cost $137,794,373) (b) 99.0 % Other Assets in Excess of Liabilities 1.0 % NET ASSETS 100.0 % $ - 66 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2016, the net unrealized depreciation on investments, based on cost for federal income tax purposes of $138,671,346, amounted to $7,005,788 which consisted of aggregate gross unrealized appreciation of $11,581,280 and aggregate gross unrealized depreciation of $18,587,068. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2016 Emmaus Life Sciences, Inc. 09/09/13 $ % $ % Emmaus Life Sciences, Inc. 06/06/14 % $ % Emmaus Life Sciences, Inc., Rights 09/09/13 % % Intarcia Therapeutics, Inc. 03/27/14 % % Prosetta Biosciences, Inc. 02/06/15 % % Tolero Pharmaceuticals, Inc 08/01/14 % % Tolero Pharmaceuticals, Inc 10/31/14 % % Total $ 6,658,989 5.01 % See Notes to Financial Statements. - 67 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments April 30, 2016 (Unaudited) COMMON STOCKS—91.7% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 5,064 $ AEROSPACE & DEFENSE—4.9% General Dynamics Corp. 7,200 1,011,744 Honeywell International, Inc. 18,000 2,056,860 The Boeing Co. 12,320 1,660,736 AIR FREIGHT & LOGISTICS—0.8% United Parcel Service, Inc., Cl. B 7,300 AIRPORT SERVICES—0.7% Macquarie Infrastructure Corp. 9,780 APPAREL RETAIL—1.3% L Brands, Inc. 6,300 493,227 VF Corp. 11,600 731,380 ASSET MANAGEMENT & CUSTODY BANKS—1.5% BlackRock, Inc. 4,100 AUTO PARTS & EQUIPMENT—1.2% Delphi Automotive PLC. 15,500 BIOTECHNOLOGY—1.5% Amgen, Inc. 4,100 649,030 Gilead Sciences, Inc. 9,700 855,637 BREWERS—1.1% Anheuser-Busch InBev SA# 3,200 397,376 Molson Coors Brewing Co., Cl. B 6,900 659,847 CABLE & SATELLITE—1.8% Comcast Corporation, Cl. A 28,100 CASINOS & GAMING—0.4% Las Vegas Sands Corp. 9,500 COMMUNICATIONS EQUIPMENT—1.2% Cisco Systems, Inc. 41,100 CONSUMER ELECTRONICS—0.5% Garmin Ltd. 11,100 CONSUMER FINANCE—1.1% Discover Financial Services 11,800 663,986 Synchrony Financial* 13,607 415,966 DIVERSIFIED BANKS—4.8% JPMorgan Chase & Co. 41,461 2,620,335 Wells Fargo & Co. 40,900 2,044,182 DIVERSIFIED CHEMICALS—0.9% The Dow Chemical Co. 16,500 - 68 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE DRUG RETAIL—2.1% CVS Caremark Corp. 15,600 $ 1,567,800 Walgreens Boots Alliance, Inc. 6,100 483,608 ELECTRICAL COMPONENTS & EQUIPMENT—0.5% Eaton Corp., PLC. 8,200 FERTILIZERS & AGRICULTURAL CHEMICALS—0.2% Potash Corporation of Saskatchewan, Inc. 13,800 HEALTH CARE EQUIPMENT—0.9% Becton Dickinson and Co. 5,400 HOME IMPROVEMENT RETAIL—2.3% The Home Depot, Inc. 17,000 HOTELS RESORTS & CRUISE LINES—0.7% Royal Caribbean Cruises Ltd. 8,400 HOUSEHOLD PRODUCTS—1.5% The Procter & Gamble Co. 18,225 HYPERMARKETS & SUPER CENTERS—1.0% Wal-Mart Stores, Inc. 14,500 INDUSTRIAL CONGLOMERATES—2.2% General Electric Co. 69,847 INTEGRATED OIL & GAS—4.1% Exxon Mobil Corp. 32,100 2,837,640 TOTAL SA# 21,900 1,111,425 INTEGRATED TELECOMMUNICATION SERVICES—3.6% AT&T, Inc. 30,300 1,176,246 Verizon Communications, Inc. 45,229 2,303,965 INTERNET SOFTWARE & SERVICES—4.2% Alphabet, Inc., Cl. A* 2,005 1,419,299 Alphabet, Inc., Cl. C* 2,010 1,392,950 Facebook, Inc., Cl. A* 10,900 1,281,622 INVESTMENT BANKING & BROKERAGE—2.0% Morgan Stanley 51,500 1,393,590 TD Ameritrade Holding Corp. 18,100 539,923 LEISURE FACILITIES—0.8% Six Flags Entertainment Corp. 13,400 LEISURE PRODUCTS—1.2% Coach, Inc. 15,700 632,239 Mattel, Inc. 17,300 537,857 MANAGED HEALTH CARE—2.2% Aetna, Inc. 9,500 1,066,565 - 69 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE MANAGED HEALTH CARE—(CONT.) UnitedHealth Group, Inc. 8,500 $ 1,119,280 MOVIES & ENTERTAINMENT—0.8% Time Warner, Inc. 10,000 MULTI-LINE INSURANCE—0.8% Hartford Financial Services Group, Inc. 16,900 MULTI-UTILITIES—0.7% Sempra Energy 6,500 OIL & GAS EQUIPMENT & SERVICES—0.8% Halliburton Company 19,500 OIL & GAS EXPLORATION & PRODUCTION—1.0% ConocoPhillips 21,000 OTHER DIVERSIFIED FINANCIAL SERVICES—1.0% Bank of America Corp. 65,900 PACKAGED FOODS & MEATS—0.7% The Kraft Heinz Co. 9,000 PHARMACEUTICALS—9.5% Bristol-Myers Squibb Co. 27,900 2,013,822 Eli Lilly & Co. 21,300 1,608,789 GlaxoSmithKline PLC.# 17,100 733,761 Johnson & Johnson 20,000 2,241,600 Pfizer, Inc. 59,099 1,933,128 Roche Holding AG# 23,800 751,366 RAILROADS—1.2% CSX Corp. 42,100 RESTAURANTS—2.3% Darden Restaurants, Inc. 8,100 504,225 McDonald's Corp. 13,600 1,720,264 SECURITY & ALARM SERVICES—1.0% Tyco International PLC. 26,400 SEMICONDUCTOR EQUIPMENT—0.7% Kla-Tencor Corp. 9,700 SEMICONDUCTORS—3.6% Broadcom Ltd. 10,900 1,588,675 Intel Corp. 42,000 1,271,760 QUALCOMM, Inc. 12,100 611,292 SOFT DRINKS—3.5% PepsiCo, Inc. 19,800 2,038,608 The Coca-Cola Co. 30,500 1,366,400 - 70 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SPECIALIZED FINANCE—1.3% CME Group, Inc. 13,350 $ SYSTEMS SOFTWARE—3.3% Microsoft Corp. 65,400 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—3.8% Apple, Inc. 35,555 3,332,926 Seagate Technology PLC. 19,100 415,807 TOBACCO—2.5% Altria Group, Inc. 38,215 TOTAL COMMON STOCKS (Cost $64,879,864) CONVERTIBLE PREFERRED STOCKS—0.6% SHARES VALUE PHARMACEUTICALS—0.6% Allergan PLC., 5.50%, 3/1/2018 770 (Cost $770,000) PREFERRED STOCKS—0.1% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 43,672 18,342 Choicestream, Inc., Cl. B* ,@,(a) 89,234 37,479 TOTAL PREFERRED STOCKS (Cost $88,465) MASTER LIMITED PARTNERSHIP—2.1% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.4% The Blackstone Group LP. 50,400 OIL & GAS STORAGE & TRANSPORTATION—0.7% Cheniere Energy Partners LP. (b) 23,400 TOTAL MASTER LIMITED PARTNERSHIP (Cost $1,926,885) REAL ESTATE INVESTMENT TRUST—3.0% SHARES VALUE HEALTH CARE—0.8% Welltower, Inc. 11,100 MORTGAGE—0.6% Blackstone Mortgage Trust, Inc., Cl. A 22,200 SPECIALIZED—1.6% Crown Castle International Corp. 8,400 729,792 - 71 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST—(CONT.) SHARES VALUE SPECIALIZED—(CONT.) Lamar Advertising Co., Cl. A 12,600 $ 781,704 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $2,584,854) Total Investments (Cost $70,250,068) (c) 97.5 % Other Assets in Excess of Liabilities 2.5 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) All or a portion of the security is on loan. (c) At April 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $69,991,947, amounted to $24,885,825 which consisted of aggregate gross unrealized appreciation of $26,919,085 and aggregate gross unrealized depreciation of $2,033,260. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2016 Choicestream, Inc. 03/14/14 $ % $ % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 07/10/14 % % Total $ 57,948 0.06 % See Notes to Financial Statements. - 72 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2016 (Unaudited) Alger Capital Alger International Appreciation Fund Growth Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 2,371,265,443 $ 198,134,949 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments 1,028,262 — Cash and cash equivalents 66,488,717 1,642,457 Foreign cash † — 139,048 Receivable for investment securities sold 59,451,403 7,107,329 Receivable for shares of beneficial interest sold 4,331,088 385,533 Dividends and interest receivable 1,305,165 958,869 Receivable from Investment Manager — 9,393 Prepaid expenses 170,729 55,770 Total Assets 2,504,040,807 208,433,348 LIABILITIES: Payable for investment securities purchased 41,351,166 2,397,112 Payable for shares of beneficial interest redeemed 2,383,153 159,044 Foreign capital gain tax payable — 25,292 Accrued investment advisory fees 1,596,026 123,198 Accrued transfer agent fees 734,113 67,999 Accrued distribution fees 595,312 65,047 Accrued administrative fees 56,427 4,772 Accrued shareholder administrative fees 30,548 2,589 Accrued other expenses 261,002 124,329 Total Liabilities 47,007,747 2,969,382 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 2,297,428,977 221,267,292 Undistributed net investment income (accumulated loss) (10,452,000 ) 514,296 Undistributed net realized gain (accumulated realized loss) (14,818,076 ) (17,175,447 ) Net unrealized appreciation on investments 184,874,159 857,825 NET ASSETS $ $ * Identified cost $ 2,185,833,477 $ 197,258,626 ** Identified cost $ 1,586,068 $ — † Cost of foreign cash $ — $ 138,835 See Notes to Financial Statements. - 73 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2016 (Unaudited) (Continued) Alger Capital Alger International Appreciation Fund Growth Fund NET ASSETS BY CLASS: Class A $ 1,510,449,940 $ 114,682,113 Class B $ 18,945,831 $ 27,423,288 Class C $ 316,245,840 $ 19,182,381 Class I $ — $ 18,875,494 Class Z $ 611,391,449 $ 25,300,690 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A 78,360,165 7,795,765 Class B 1,205,288 2,122,279 Class C 20,031,344 1,522,353 Class I — 1,287,046 Class Z 31,175,382 1,705,259 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share $ 19.28 $ 14.71 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ 20.34 $ 15.53 Class B — Net Asset Value Per Share $ 15.72 $ 12.92 Class C — Net Asset Value Per Share $ 15.79 $ 12.60 Class I — Net Asset Value Per Share $ — $ 14.67 Class Z — Net Asset Value Per Share $ 19.61 $ 14.84 See Notes to Financial Statements. - 74 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2016 (Unaudited) (Continued) Alger Mid Cap Growth Alger SMid Cap Fund Growth Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 153,702,469 $ 308,855,478 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments 1,649,037 1,046,262 Cash and cash equivalents 9,172,066 124,072 Receivable for investment securities sold 3,843,791 14,983,807 Receivable for shares of beneficial interest sold 24,969 322,942 Dividends and interest receivable 46,045 39,848 Receivable from Investment Manager 1,688 — Prepaid expenses 43,134 68,438 Total Assets 168,483,199 325,440,847 LIABILITIES: Payable for investment securities purchased 4,067,580 10,437,855 Payable for shares of beneficial interest redeemed 155,821 1,139,504 Accrued investment advisory fees 103,887 211,173 Accrued transfer agent fees 84,238 239,253 Accrued distribution fees 59,770 64,002 Accrued administrative fees 3,759 7,169 Accrued shareholder administrative fees 2,240 3,369 Accrued other expenses 93,364 151,482 Total Liabilities 4,570,659 12,253,807 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 202,574,007 356,017,697 Undistributed net investment income (accumulated loss) (991,866 ) (2,057,502 ) Undistributed net realized gain (accumulated realized loss) (40,424,241 ) (58,096,665 ) Net unrealized appreciation on investments 2,754,640 17,323,510 NET ASSETS $ $ * Identified cost $ 150,113,289 $ 291,536,597 ** Identified cost $ 2,481,214 $ 1,041,633 See Notes to Financial Statements. - 75 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2016 (Unaudited) (Continued) Alger Mid Cap Growth Alger SMid Cap Fund Growth Fund NET ASSETS BY CLASS: Class A $ 119,203,687 $ 98,982,408 Class B $ 20,612,694 $ 2,489,119 Class C $ 21,245,755 $ 38,809,689 Class I $ — $ 41,543,993 Class Z $ 2,850,404 $ 131,361,831 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A 11,906,706 9,676,605 Class B 2,540,517 312,462 Class C 2,645,188 4,832,060 Class I — 3,989,955 Class Z 283,902 12,397,955 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share $ 10.01 $ 10.23 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ 10.57 $ 10.80 Class B — Net Asset Value Per Share $ 8.11 $ 7.97 Class C — Net Asset Value Per Share $ 8.03 $ 8.03 Class I — Net Asset Value Per Share $ — $ 10.41 Class Z — Net Asset Value Per Share $ 10.04 $ 10.60 See Notes to Financial Statements. David - 76 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2016 (Unaudited) (Continued) Alger Small Cap Alger Small Cap Focus Growth Fund Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 119,101,791 $ 100,678,765 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments 424,783 13,328 Cash and cash equivalents 6,014,684 1,703,273 Receivable for investment securities sold 2,139,648 3,020,170 Receivable for shares of beneficial interest sold 3,678 757,660 Dividends and interest receivable 2,738 — Receivable from Investment Manager — 17,393 Prepaid expenses 40,084 82,180 Total Assets 127,727,406 106,272,769 LIABILITIES: Payable for investment securities purchased 1,511,863 2,272,614 Payable for shares of beneficial interest redeemed 164,659 209,821 Accrued investment advisory fees 84,561 62,344 Due to investmentadvisor 1,106 — Accrued transfer agent fees 58,823 27,271 Accrued distribution fees 32,161 23,385 Accrued administrative fees 2,871 2,286 Accrued shareholder administrative fees 1,629 982 Accrued other expenses 122,695 28,384 Total Liabilities 1,980,368 2,627,087 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 129,535,918 110,992,571 Undistributed net investment income (accumulated loss) 41,319 (686,022 ) Undistributed net realized gain (accumulated realized loss) (7,252,683 ) (7,646,631 ) Net unrealized appreciation on investments 3,422,484 985,764 NET ASSETS $ $ * Identified cost $ 115,426,237 $ 99,675,875 ** Identified cost $ 675,194 $ 30,454 See Notes to Financial Statements. - 77 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2016 (Unaudited) (Continued) Alger Small Cap Alger Small Cap Focus Growth Fund Fund NET ASSETS BY CLASS: Class A $ 92,656,311 $ 16,400,417 Class B $ 5,318,014 $ — Class C $ 10,237,944 $ 12,230,560 Class I $ — $ 50,165,605 Class Z $ 17,534,769 $ 24,849,100 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A 15,955,855 1,640,558 Class B 1,184,215 — Class C 2,349,701 1,327,828 Class I — 4,895,202 Class Z 2,967,127 2,409,271 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share $ 5.81 $ 10.00 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ 6.13 $ 10.55 Class B — Net Asset Value Per Share $ 4.49 $ — Class C — Net Asset Value Per Share $ 4.36 $ 9.21 Class I — Net Asset Value Per Share $ — $ 10.25 Class Z — Net Asset Value Per Share $ 5.91 $ 10.31 See Notes to Financial Statements. - 78 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2016 (Unaudited) (Continued) Alger Health Sciences Alger Growth & Fund Income Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments # (Including in Growth & Income Funds securities loaned at value of $503,861) $ 125,446,582 $ 94,819,824 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments 6,218,976 57,948 Cash and cash equivalents # 680,528 2,111,921 Receivable for investment securities sold 2,297,901 643,397 Receivable for shares of beneficial interest sold 75,489 275,116 Dividends and interest receivable 79,892 149,678 Receivable from Investment Manager 1,709 — Prepaid expenses 38,451 32,351 Total Assets 134,839,528 97,572,510 LIABILITIES: Payable for investment securities purchased 1,205,562 — Collateral on securities loaned at value (Note 4) — 517,725 Payable for shares of beneficial interest redeemed 379,690 83,859 Accrued investment advisory fees 93,155 47,215 Accrued transfer agent fees 86,049 34,259 Accrued distribution fees 53,307 31,295 Accrued administrative fees 3,163 2,220 Accrued shareholder administrative fees 1,856 1,273 Accrued other expenses 51,908 34,022 Total Liabilities 1,874,690 234,143 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 146,502,878 72,400,608 Undistributed net investment income 4,017,854 276,330 Undistributed net realized gain (accumulated realized loss) (11,424,089 ) 33,724 Net unrealized appreciation (depreciation) on investments (6,131,805 ) 24,627,705 NET ASSETS $ $ * Identified cost $ 128,814,204 $ 70,160,134 ** Identified cost $ 8,980,169 $ 89,934 # Includes collateral received on stock loan $ — $ 517,725 See Notes to Financial Statements. - 79 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2016 (Unaudited) (Continued) Alger Health Sciences Alger Growth & Fund Income Fund NET ASSETS BY CLASS: Class A $ 85,054,641 $ 65,151,891 Class B $ 3,063,043 $ — Class C $ 37,521,613 $ 21,786,185 Class Z $ 7,325,541 $ 10,400,291 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A 5,243,743 2,046,831 Class B 233,362 — Class C 2,842,941 693,537 Class Z 455,326 326,523 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share $ 16.22 $ 31.83 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ 17.12 $ 33.59 Class B — Net Asset Value Per Share $ 13.13 $ — Class C — Net Asset Value Per Share $ 13.20 $ 31.41 Class Z — Net Asset Value Per Share $ 16.09 $ 31.85 See Notes to Financial Statements. - 80 - THE ALGER FUNDS Statement of Operations For the six months ended April 30, 2016 (Unaudited) Alger Capital Alger International Appreciation Fund Growth Fund INCOME: Dividends (net of foreign withholding taxes*) $ 14,029,035 $ 1,983,268 Interest 55,362 3,531 Total Income 14,084,397 1,986,799 EXPENSES: Advisory fees — Note 3(a) 9,594,034 748,711 Distribution fees — Note 3(c) Class A 1,908,926 145,602 Class B 104,138 139,710 Class C 1,550,113 98,793 Class I — 20,288 Shareholder administrative fees — Note 3(f) 183,504 15,882 Administration fees — Note 3(b) 338,578 28,999 Custodian fees 93,837 105,867 Interest expenses — 74 Transfer agent fees and expenses — Note 3(f) 877,529 107,904 Printing fees 240,500 18,200 Professional fees 93,635 29,940 Registration fees 52,120 45,106 Trustee fees — Note 3(g) 49,314 4,095 Fund accounting fees 164,680 16,578 Miscellaneous 37,309 21,682 Total Expenses 15,288,217 1,547,431 Less, expense reimbursements/waivers — Note 3(a) — (36,609 ) Net Expenses 15,288,217 1,510,822 NET INVESTMENT INCOME (LOSS) (1,203,820 ) 475,977 REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS AND FOREIGN CURRENCY: Net realized gain (loss) on investments and purchased options 29,026,662 (6,870,514 ) Net realized (loss) on foreign currency transactions (9,803 ) (201,351 ) Net change in unrealized (depreciation) on investments, optionsand foreign currency (142,953,784 ) (5,788,013 ) Net realized and unrealized (loss) on investments, options, and foreign currency (113,936,925 ) (12,859,878 ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) * Foreign withholding taxes $ 70,565 $ 241,565 See Notes to Financial Statements. - 81 - THE ALGER FUNDS Statement of Operations For the six months ended April 30, 2016 (Unaudited) (Continued) Alger Mid Cap Growth Alger SMid Cap Fund Growth Fund INCOME: Dividends (net of foreign withholding taxes*) $ 581,177 $ 928,221 Interest 7,020 1,508 Total Income 588,197 929,729 EXPENSES: Advisory fees — Note 3(a) 640,971 1,393,310 Distribution fees — Note 3(c) Class A 152,114 144,132 Class B 112,175 15,313 Class C 109,764 218,164 Class I — 61,197 Shareholder administrative fees — Note 3(f) 13,832 22,467 Administration fees — Note 3(b) 23,193 47,304 Custodian fees 23,879 37,049 Interest expenses — 2,634 Transfer agent fees and expenses — Note 3(f) 107,345 140,175 Printing fees 6,945 48,900 Professional fees 32,844 33,300 Registration fees 37,711 63,369 Trustee fees — Note 3(g) 3,437 6,549 Fund accounting fees 12,637 22,801 Miscellaneous 12,010 18,766 Total Expenses 1,288,857 2,275,430 Less, expense reimbursements/waivers — Note 3(a) (5,169 ) — Net Expenses 1,283,688 2,275,430 NET INVESTMENT LOSS (695,491 ) (1,345,701 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS AND FOREIGN CURRENCY: Net realized gain (loss) on investments and purchased options (5,416,604 ) 3,098,362 Net realized gain on foreign currency transactions — — Net change in unrealized (depreciation) on investments, optionsand foreign currency (5,317,743 ) (21,204,035 ) Net realized and unrealized (loss) on investments, options, and foreign currency (10,734,347 ) (18,105,673 ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) * Foreign withholding taxes $ — $ 3,883 See Notes to Financial Statements. - 82 - THE ALGER FUNDS Statement of Operations For the six months ended April 30, 2016 (Unaudited) (Continued) Alger Small Cap Alger Small Cap Focus Growth Fund Fund INCOME: Dividends $ 328,817 $ 153,793 Interest 1,316 2,337 Total Income 330,133 156,130 EXPENSES: Advisory fees — Note 3(a) 550,313 352,759 Distribution fees — Note 3(c) Class A 124,049 18,976 Class B 28,071 — Class C 56,910 54,147 Class I — 55,903 Shareholder administrative fees — Note 3(f) 10,571 5,548 Administration fees — Note 3(b) 18,683 12,934 Custodian fees 19,258 19,683 Interest expenses 23 — Transfer agent fees and expenses — Note 3(f) 74,812 45,836 Printing fees 5,585 6,183 Professional fees 29,572 12,649 Registration fees 35,415 62,809 Trustee fees — Note 3(g) 2,939 2,025 Fund accounting fees 10,621 8,796 Miscellaneous 15,479 3,547 Total Expenses 982,301 661,795 Less, expense reimbursements/waivers — Note 3(a) (7,170 ) (48,717 ) Net Expenses 975,131 613,078 NET INVESTMENT LOSS (644,998 ) (456,948 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS AND FOREIGN CURRENCY: Net realized (loss) on investments and purchased options (5,524,372 ) (6,583,418 ) Net realized gain on foreign currency transactions — — Net change in unrealized (depreciation) on investments, optionsand foreign currency (8,334,417 ) (2,071,319 ) Net realized and unrealized (loss) on investments, options, and foreign currency (13,858,789 ) (8,654,737 ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) See Notes to Financial Statements. - 83 - THE ALGER FUNDS Statement of Operations For the six months ended April 30, 2016 (Unaudited) (Continued) Alger Health Sciences Alger Growth & Fund Income Fund INCOME: Dividends (net of foreign withholding taxes*) $ 444,292 $ 1,447,305 Interest 2,165 4,342 Total Income 446,457 1,451,647 EXPENSES: Advisory fees — Note 3(a) 640,663 282,782 Distribution fees — Note 3(c) Class A 126,273 80,764 Class B 21,092 — Class C 221,965 104,407 Shareholder administrative fees — Note 3(f) 12,773 7,612 Administration fees — Note 3(b) 21,750 13,293 Custodian fees 31,457 14,387 Transfer agent fees and expenses — Note 3(f) 96,965 46,963 Printing fees 15,289 9,100 Professional fees 20,654 16,986 Registration fees 39,293 26,086 Trustee fees — Note 3(g) 3,564 2,002 Fund accounting fees 11,686 7,592 Miscellaneous 17,807 2,967 Total Expenses 1,281,231 614,941 Less, expense reimbursements/waivers — Note 3(a) (7,949 ) — Net Expenses 1,273,282 614,941 NET INVESTMENT INCOME (LOSS) (826,825 ) 836,706 REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS AND FOREIGN CURRENCY: Net realized (loss) on investments and purchased options (5,618,691 ) (89,011 ) Net realized (loss) on foreign currency transactions (463 ) — Net change in unrealized (depreciation) on investments, optionsand foreign currency (16,104,394 ) (1,578,167 ) Net realized and unrealized (loss) on investments, options, and foreign currency (21,723,548 ) (1,667,178 ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) * Foreign withholding taxes $ 3,769 $ 19,081 See Notes to Financial Statements. - 84 - THE ALGER FUNDS Statements of Changes in Net Assets (Unaudited) Alger Capital Appreciation Fund For the For the Six Months Ended Year Ended April 30, 2016 October 31, 2015 Net investment loss $ (1,203,820 ) $ (5,068,995 ) Net realized gain on investments, options and foreign currency 29,016,859 175,487,453 Net change in unrealized appreciation (depreciation) on investments, options and foreign currency (142,953,784 ) 5,671,377 Net increase (decrease) in net assets resulting from operations (115,140,745 ) 176,089,835 Dividends and distributions to shareholders from: Net realized gains: Class A (123,485,355 ) (194,964,620 ) Class B (2,118,475 ) (4,786,430 ) Class C (29,213,786 ) (39,410,575 ) Class Z (47,387,508 ) (41,877,560 ) Total dividends and distributions to shareholders (202,205,124 ) (281,039,185 ) Increase (decrease) from shares of beneficial interest transactions: Class A 112,596,889 269,268,157 Class B (2,238,285 ) (3,509,729 ) Class C 46,586,091 95,954,673 Class Z 65,419,193 352,682,737 Net increase from shares of beneficial interest transactions — Note 6(a) 222,363,888 714,395,838 Redemption Fees: Class A — 10,598 Class C — 1,094 Total Redemption Fees — Note 6(b) — 11,692 Total increase (decrease) (94,981,981 ) 609,458,180 Net Assets: Beginning of period 2,552,015,041 1,942,556,861 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (10,452,000 ) $ (6,987,556 ) See Notes to Financial Statements. - 85 - THE ALGER FUNDS Statements of Changes in Net Assets (Unaudited) (Continued) Alger International Growth Fund For the For the Six Months Ended Year Ended April 30, 2016 October 31, 2015 Net investment income $ 475,977 $ 76,153 Net realized gain (loss) on investments, options and foreign currency (7,071,865 ) 5,130,975 Net change in unrealized depreciation on investments, options and foreign currency (5,788,013 ) (1,406,244 ) Net increase (decrease) in net assets resulting from operations (12,383,901 ) 3,800,884 Dividends and distributions to shareholders from: Net investment income: Class A (52,326 ) (1,271,849 ) Class B — (11,264 ) Class C (295,560 ) (98,277 ) Class I (52,328 ) (37,199 ) Class Z (133,058 ) (130,363 ) Total dividends and distributions to shareholders (533,272 ) (1,548,952 ) Increase (decrease) from shares of beneficial interest transactions: Class A (15,324,018 ) 4,373,732 Class B (2,146,761 ) (8,017,758 ) Class C (901,292 ) 1,027,255 Class I 5,235,444 10,912,008 Class Z 7,496,055 11,136,307 Net increase (decrease) from shares of beneficial interest transactions — Note 6(a) (5,640,572 ) 19,431,544 Redemption Fees: Class A — 16 Class C — 188 Total Redemption Fees — Note 6(b) — 204 Total increase (decrease) (18,557,745 ) 21,683,680 Net Assets: Beginning of period 224,021,711 202,338,031 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ 514,296 $ (549,513 ) See Notes to Financial Statements. - 86 - THE ALGER FUNDS Statements of Changes in Net Assets (Unaudited) (Continued) Alger Mid Cap Growth Fund For the For the Six Months Ended Year Ended April 30, 2016 October 31, 2015 Net investment loss $ (695,491 ) $ (1,744,547 ) Net realized gain (loss) on investments, options and foreign currency (5,416,604 ) 5,519,863 Net change in unrealized depreciation on investments, options and foreign currency (5,317,743 ) (1,230,895 ) Net increase (decrease) in net assets resulting from operations (11,429,838 ) 2,544,421 Increase (decrease) from shares of beneficial interest transactions: Class A (4,388,706 ) (13,488,557 ) Class B (3,856,591 ) (7,627,468 ) Class C (772,626 ) (2,461,723 ) Class Z 576,133 2,531,432 Net decrease from shares of beneficial interest transactions — Note 6(a) (8,441,790 ) (21,046,316 ) Redemption Fees: Class A — 45 Class C — 10 Total Redemption Fees — Note 6(b) — 55 Total decrease (19,871,628 ) (18,501,840 ) Net Assets: Beginning of period 183,784,168 202,286,008 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (991,866 ) $ (1,738,585 ) See Notes to Financial Statements. - 87 - THE ALGER FUNDS Statements of Changes in Net Assets (Unaudited) (Continued) Alger SMid Cap Growth Fund For the For the Six Months Ended Year Ended April 30, 2016 October 31, 2015 Net investment loss $ (1,345,701 ) $ (5,255,899 ) Net realized gain on investments, options and foreign currency 3,098,362 195,242,041 Net change in unrealized depreciation on investments, options and foreign currency (21,204,035 ) (147,803,282 ) Net increase (decrease) in net assets resulting from operations (19,451,374 ) 42,182,860 Dividends and distributions to shareholders from: Net realized gains: Class A (48,219,809 ) (31,265,366 ) Class B (1,548,623 ) (1,043,101 ) Class C (21,021,697 ) (9,340,509 ) Class I (19,821,414 ) (92,147,031 ) Class Z (50,943,545 ) (5,749,475 ) Total dividends and distributions to shareholders (141,555,088 ) (139,545,482 ) Increase (decrease) from shares of beneficial interest transactions: Class A (4,306,048 ) (54,803,635 ) Class B 84,015 (2,083,473 ) Class C 7,699,031 952,259 Class I (6,342,943 ) (574,202,182 ) Class Z 54,335,835 86,558,448 Net increase (decrease) from shares of beneficial interest transactions — Note 6(a) 51,469,890 (543,578,583 ) Redemption Fees: Class A — 3,058 Class C — 78 Total Redemption Fees — Note 6(b) — 3,136 Total decrease (109,536,572 ) (640,938,069 ) Net Assets: Beginning of period 422,723,612 1,063,661,681 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (2,057,502 ) $ (2,956,550 ) See Notes to Financial Statements. - 88 - THE ALGER FUNDS Statements of Changes in Net Assets (Unaudited) (Continued) Alger Small Cap Growth Fund For the For the Six Months Ended Year Ended April 30, 2016 October 31, 2015 Net investment loss $ (644,998 ) $ (1,922,582 ) Net realized gain (loss) on investments, options and foreign currency (5,524,372 ) 30,403,103 Net change in unrealized depreciation on investments, options and foreign currency (8,334,417 ) (22,120,661 ) Net increase (decrease) in net assets resulting from operations (14,503,787 ) 6,359,860 Dividends and distributions to shareholders from: Net realized gains: Class A (22,341,073 ) (15,277,775 ) Class B (1,545,156 ) (1,086,069 ) Class C (3,286,045 ) (2,082,876 ) Class Z (4,367,677 ) (6,929,069 ) Total dividends and distributions to shareholders (31,539,951 ) (25,375,789 ) Increase (decrease) from shares of beneficial interest transactions: Class A 9,829,511 (10,653,267 ) Class B 901,727 (1,268,060 ) Class C 1,089,215 (318,934 ) Class Z 2,086,286 (40,040,660 ) Net increase (decrease) from shares of beneficial interest transactions — Note 6(a) 13,906,739 (52,280,921 ) Redemption Fees: Class A — 8,079 Class B — 3 Total Redemption Fees — Note 6(b) — 8,082 Total decrease (32,136,999 ) (71,288,768 ) Net Assets: Beginning of period 157,884,037 229,172,805 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ 41,319 $ (1,671,771 ) See Notes to Financial Statements. - 89 - THE ALGER FUNDS Statements of Changes in Net Assets (Unaudited) (Continued) Alger Small Cap Focus Fund For the For the Six Months Ended Year Ended April 30, 2016 October 31, 2015 Net investment loss $ (456,948 ) $ (404,317 ) Net realized loss on investments, options and foreign currency (6,583,418 ) (1,057,718 ) Net change in unrealized appreciation (depreciation) on investments, options and foreign currency (2,071,319 ) 217,460 Net decrease in net assets resulting from operations (9,111,685 ) (1,244,575 ) Dividends and distributions to shareholders from: Net realized gains: Class A — (589,965 ) Class C — (236,774 ) Class I — (149,175 ) Class Z — (277,428 ) Total dividends and distributions to shareholders — (1,253,342 ) Increase (decrease) from shares of beneficial interest transactions: Class A 3,310,120 7,653,562 Class C 5,320,798 5,795,542 Class I 12,865,339 39,972,575 Class Z 10,728,322 14,028,865 Net increase from shares of beneficial interest transactions — Note 6(a) 32,224,579 67,450,544 Redemption Fees: Class A — 53 Class C — 1 Total Redemption Fees — Note 6(b) — 54 Total increase 23,112,894 64,952,681 Net Assets: Beginning of period 80,532,788 15,580,107 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (686,022 ) $ (388,941 ) See Notes to Financial Statements. - 90 - THE ALGER FUNDS Statements of Changes in Net Assets (Unaudited) (Continued) Alger Health Sciences Fund For the For the Six Months Ended Year Ended April 30, 2016 October 31, 2015 Net investment loss $ (826,825 ) $ (2,756,239 ) Net realized gain (loss) on investments, options and foreign currency (5,619,154 ) 34,970,074 Net change in unrealized depreciation on investments, options and foreign currency (16,104,394 ) (29,480,280 ) Net increase (decrease) in net assets resulting from operations (22,550,373 ) 2,733,555 Dividends and distributions to shareholders from: Net investment income: Class A — (794,186 ) Class C — (1,266 ) Net realized gains: Class A (17,874,985 ) (27,298,213 ) Class B (956,709 ) (2,021,660 ) Class C (9,452,994 ) (13,763,765 ) Class Z (1,581,486 ) — Total dividends and distributions to shareholders (29,866,174 ) (43,879,090 ) Increase (decrease) from shares of beneficial interest transactions: Class A (5,615,505 ) 9,777,177 Class B (1,167,903 ) (1,600,558 ) Class C (85,013 ) 5,708,604 Class Z 3,634,834 6,911,105 Net increase (decrease) from shares of beneficial interest transactions — Note 6(a) (3,233,587 ) 20,796,328 Redemption Fees: Class A — 230 Class C — 126 Total Redemption Fees — Note 6(b) — 356 Total decrease (55,650,134 ) (20,348,851 ) Net Assets: Beginning of period 188,614,972 208,963,823 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ 4,017,854 $ — See Notes to Financial Statements. - 91 - THE ALGER FUNDS Statements of Changes in Net Assets (Unaudited) (Continued) Alger Growth & Income Fund For the For the Six Months Ended Year Ended April 30, 2016 October 31, 2015 Net investment income $ 836,706 $ 1,687,315 Net realized gain (loss) on investments, options and foreign currency (89,011 ) 3,092,404 Net change in unrealized depreciation on investments, options and foreign currency (1,578,167 ) (794,071 ) Net increase (decrease) in net assets resulting from operations (830,472 ) 3,985,648 Dividends and distributions to shareholders from: Net investment income: Class A (559,886 ) (1,132,813 ) Class C (105,823 ) (176,746 ) Class Z (116,975 ) (153,455 ) Net realized gains: Class A (2,110,139 ) (2,392,561 ) Class C (668,401 ) (661,139 ) Class Z (373,315 ) (276,636 ) Total dividends and distributions to shareholders (3,934,539 ) (4,793,350 ) Increase (decrease) from shares of beneficial interest transactions: Class A (2,528,857 ) (2,119,880 ) Class C 1,620,323 1,294,549 Class Z 2,170,578 359,072 Net increase (decrease) from shares of beneficial interest transactions — Note 6(a) 1,262,044 (466,259 ) Redemption Fees: Class A — 667 Class C — 10 Total Redemption Fees — Note 6(b) — 677 Total decrease (3,502,967 ) (1,273,284 ) Net Assets: Beginning of period 100,841,334 102,114,618 END OF PERIOD $ $ Undistributed net investment income $ 276,330 $ 290,468 See Notes to Financial Statements. - 92 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 21.83 $ 23.13 $ 21.18 $ 16.59 $ 14.64 $ 13.84 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) (0.01 ) (0.04 ) (0.03 ) 0.11 0.05 (0.03 ) Net realized and unrealized gain (loss) on investments (0.87 ) 1.97 3.51 4.67 1.90 1.19 Total from investment operations (0.88 ) 1.93 3.48 4.78 1.95 1.16 Dividends from net investment income – – – (0.12 ) – – Distributions from net realized gains (1.67 ) (3.23 ) (1.53 ) (0.07 ) – – Net asset value, end of period $ 19.28 $ 21.83 $ 23.13 $ 21.18 $ 16.59 $ 14.64 Total return (iii) (4.44 )% 9.15 % 17.35 % 29.11 % 13.32 % 8.60 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 1,510,450 $ 1,592,859 $ 1,389,005 $ 1,217,389 $ 952,955 $ 753,348 Ratio of gross expenses to average net assets 1.22 % 1.23 % 1.24 % 1.26 % 1.29 % 1.31 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.22 % 1.23 % 1.24 % 1.26 % 1.29 % 1.31 % Ratio of net investment income (loss) to average net assets (0.07 )% (0.18 )% (0.14 )% 0.58 % 0.30 % (0.19 )% Portfolio turnover rate 63.86 % 141.43 % 147.78 % 123.81 % 142.32 % 163.79 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 93 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Fund Class B Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 18.17 $ 19.91 $ 18.58 $ 14.57 $ 12.96 $ 12.04 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.07 ) (0.17 ) (0.17 ) (0.02 ) (0.07 ) (0.14 ) Net realized and unrealized gain (loss) on investments (0.71 ) 1.66 3.03 4.10 1.68 1.06 Total from investment operations (0.78 ) 1.49 2.86 4.08 1.61 0.92 Distributions from net realized gains (1.67 ) (3.23 ) (1.53 ) (0.07 ) – – Net asset value, end of period $ 15.72 $ 18.17 $ 19.91 $ 18.58 $ 14.57 $ 12.96 Total return (iii) (4.81 )% 8.30 % 16.37 % 28.13 % 12.42 % 7.60 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 18,946 $ 24,399 $ 30,382 $ 33,068 $ 31,965 $ 37,124 Ratio of gross expenses to average net assets 2.03 % 2.01 % 2.03 % 2.05 % 2.11 % 2.15 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 2.03 % 2.01 % 2.03 % 2.05 % 2.11 % 2.15 % Ratio of net investment income (loss) to average net assets (0.88 )% (0.95 )% (0.93 )% (0.15 )% (0.52 )% (1.04 )% Portfolio turnover rate 63.86 % 141.43 % 147.78 % 123.81 % 142.32 % 163.79 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 94 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 18.24 $ 19.97 $ 18.62 $ 14.62 $ 13.00 $ 12.07 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.07 ) (0.17 ) (0.17 ) (0.03 ) (0.07 ) (0.13 ) Net realized and unrealized gain (loss) on investments (0.71 ) 1.67 3.05 4.12 1.69 1.06 Total from investment operations (0.78 ) 1.50 2.88 4.09 1.62 0.93 Dividends from net investment income – – – (0.02 ) – – Distributions from net realized gains (1.67 ) (3.23 ) (1.53 ) (0.07 ) – – Net asset value, end of period $ 15.79 $ 18.24 $ 19.97 $ 18.62 $ 14.62 $ 13.00 Total return (iii) (4.79 )% 8.33 % 16.44 % 28.14 % 12.46 % 7.70 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 316,246 $ 314,402 $ 236,985 $ 198,377 $ 149,400 $ 127,186 Ratio of gross expenses to average net assets 1.97 % 1.99 % 2.00 % 2.02 % 2.07 % 2.09 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.97 % 1.99 % 2.00 % 2.02 % 2.07 % 2.09 % Ratio of net investment income (loss) to average net assets (0.83 )% (0.94 )% (0.90 )% (0.20 )% (0.47 )% (0.97 )% Portfolio turnover rate 63.86 % 141.43 % 147.78 % 123.81 % 142.32 % 163.79 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 95 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Fund Class Z From 12/29/2010 Sixmonthsended 4/30/2016 Yearended 10/31/2015 Year ended 10/31/2014 Year ended 10/31/2013 Year ended 10/31/2012 (commencement of operations) to 10/31/2011 (ii) Net asset value, beginning of period $ 22.15 $ 23.35 $ 21.31 $ 16.68 $ 14.68 $ 14.52 INCOME FROM INVESTMENT OPERATIONS: Net investment income (iii) 0.02 0.03 0.04 0.11 0.12 0.03 Net realized and unrealized gain (loss) on investments (0.89 ) 2.00 3.53 4.76 1.88 0.13 Total from investment operations (0.87 ) 2.03 3.57 4.87 2.00 0.16 Dividends from net investment income – – – (0.17 ) – – Distributions from net realized gains (1.67 ) (3.23 ) (1.53 ) (0.07 ) – – Net asset value, end of period $ 19.61 $ 22.15 $ 23.35 $ 21.31 $ 16.68 $ 14.68 Total return (iv) (4.32 )% 9.54 % 17.68 % 29.58 % 13.62 % 1.10 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 611,391 $ 620,355 $ 286,186 $ 183,790 $ 37,956 $ 2,329 Ratio of gross expenses to average net assets 0.90 % 0.90 % 0.93 % 0.93 % 1.01 % 7.14 % Ratio of expense reimbursements to average net assets – (0.04 )% (6.17 )% Ratio of net expenses to average net assets 0.90 % 0.90 % 0.93 % 0.93 % 0.97 % 0.97 % Ratio of net investment income (loss) to average net assets 0.25 % 0.12 % 0.16 % 0.58 % 0.73 % 0.25 % Portfolio turnover rate 63.86 % 141.43 % 147.78 % 123.81 % 142.32 % 163.79 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 96 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger International Growth Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 15.57 $ 15.29 $ 15.27 $ 12.61 $ 11.91 $ 11.25 INCOME FROM INVESTMENT OPERATIONS: Net investment income (ii) 0.04 0.03 0.04 0.11 0.04 0.01 Net realized and unrealized gain (loss) on investments (0.89 ) 0.40 (0.02 ) 2.64 0.66 0.69 Total from investment operations (0.85 ) 0.43 0.02 2.75 0.70 0.70 Dividends from net investment income (0.01 ) (0.15 ) – (iii) (0.09 ) – (0.04 ) Net asset value, end of period $ 14.71 $ 15.57 $ 15.29 $ 15.27 $ 12.61 $ 11.91 Total return (iv) (5.48 )% 2.85 % 0.15 % 21.98 % 5.88 % 6.30 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 114,682 $ 137,207 $ 130,957 $ 145,096 $ 139,693 $ 201,449 Ratio of gross expenses to average net assets 1.35 % 1.32 % 1.32 % 1.37 % 1.33 % 1.41 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.35 % 1.32 % 1.32 % 1.37 % 1.33 % 1.41 % Ratio of net investment income (loss) to average net assets 0.52 % 0.18 % 0.25 % 0.79 % 0.32 % 0.05 % Portfolio turnover rate 75.51 % 114.81 % 97.50 % 217.57 % 148.66 % 66.70 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Amount was less than $0.005 per share. (iv) Does not reflect the effect of sales charges, if applicable. - 97 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger International Growth Fund Class B Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 13.71 $ 13.44 $ 13.51 $ 11.18 $ 10.64 $ 10.07 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) (0.01 ) (0.07 ) (0.06 ) 0.02 (0.04 ) (0.05 ) Net realized and unrealized gain (loss) on investments (0.78 ) 0.34 (0.01 ) 2.33 0.58 0.62 Total from investment operations (0.79 ) 0.27 (0.07 ) 2.35 0.54 0.57 Dividends from net investment income – – (iii) – (0.02 ) – – Net asset value, end of period $ 12.92 $ 13.71 $ 13.44 $ 13.51 $ 11.18 $ 10.64 Total return (iv) (5.76 )% 2.04 % (0.52 )% 21.07 % 5.08 % 5.70 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 27,423 $ 31,357 $ 38,520 $ 63,826 $ 77,408 $ 88,496 Ratio of gross expenses to average net assets 2.06 % 2.04 % 2.02 % 2.04 % 1.97 % 1.96 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 2.06 % 2.04 % 2.02 % 2.04 % 1.97 % 1.96 % Ratio of net investment income (loss) to average net assets (0.20 )% (0.53 )% . )% 0.17 % (0.36 )% (0.51 )% Portfolio turnover rate 75.51 % 114.81 % 97.50 % 217.57 % 148.66 % 66.70 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Amount was less than $0.005 per share. (iv) Does not reflect the effect of sales charges, if applicable. - 98 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger International Growth Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 13.57 $ 13.36 $ 13.44 $ 11.12 $ 10.60 $ 10.05 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.02 ) (0.08 ) (0.07 ) – (0.05 ) (0.07 ) Net realized and unrealized gain (loss) on investments (0.77 ) 0.36 (0.01 ) 2.33 0.57 0.62 Total from investment operations (0.79 ) 0.28 (0.08 ) 2.33 0.52 0.55 Dividends from net investment income (0.18 ) (0.07 ) – (0.01 ) – – Net asset value, end of period $ 12.60 $ 13.57 $ 13.36 $ 13.44 $ 11.12 $ 10.60 Total return (iii) (5.84 )% 1.99 % (0.60 )% 20.94 % 4.91 % 5.50 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 19,182 $ 21,697 $ 20,567 $ 17,786 $ 17,305 $ 21,436 Ratio of gross expenses to average net assets 2.13 % 2.09 % 2.08 % 2.15 % 2.08 % 2.09 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 2.13 % 2.09 % 2.08 % 2.15 % 2.08 % 2.09 % Ratio of net investment income (loss) to average net assets (0.28 )% (0.60 )% (0.49 )% 0.03 % (0.47 )% (0.65 )% Portfolio turnover rate 75.51 % 114.81 % 97.50 % 217.57 % 148.66 % 66.70 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 99 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger International Growth Fund Class I From 5/31/2013 Six months e nded4/30/2016 Year ended 10/31/ /2015 Year ended 10/31/ /2014 (commencement ofoperations) to 10/31/2013 (ii) Net asset value, beginning of period $ 15.55 $ 15.27 $ 15.29 $ 13.94 INCOME FROM INVESTMENT OPERATIONS: Net investment income (iii) 0.06 0.05 0.12 0.03 Net realized and unrealized gain (loss) on investments (0.89 ) 0.41 (0.07 ) 1.32 Total from investment operations (0.83 ) 0.46 0.05 1.35 Dividends from net investment income (0.05 ) (0.18 ) (0.07 ) – Net asset value, end of period $ 14.67 $ 15.55 $ 15.27 $ 15.29 Total return (iv) (5.35 )% 3.04 % 0.31 % 9.68 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 18,876 $ 14,435 $ 3,722 $ 157 Ratio of gross expenses to average net assets 1.33 % 1.30 % 1.27 % 15.73 % Ratio of expense reimbursements to average net assets (0.18 )% (0.15 )% (0.12 )% (14.58 )% Ratio of net expenses to average net assets 1.15 % 1.15 % 1.15 % 1.15 % Ratio of net investment income (loss) to average net assets 0.84 % 0.34 % 0.76 % 0.44 % Portfolio turnover rate 75.51 % 114.81 % 97.50 % 217.57 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 100 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger International Growth Fund Class Z From 12/29/2010 Six months ended 4/30 /2016 Year ended 10/31/2015 Year ended 10/31/2014 Year ended 10/31/2013 Year ended 10/31/2012 (commencement of operations) to 10/31/2011(ii) Net asset value, beginning of period $ 15.73 $ 15.44 $ 15.35 $ 12.66 $ 11.94 $ 11.83 INCOME FROM INVESTMENT OPERATIONS: Net investment income (iii) 0.08 0.12 0.13 0.33 0.08 0.04 Net realized and unrealized gain (loss) on investments (0.90 ) 0.39 (0.04 ) 2.50 0.64 0.07 Total from investment operations (0.82 ) 0.51 0.09 2.83 0.72 0.11 Dividends from net investment income (0.07 ) (0.22 ) – (0.14 ) – – Net asset value, end of period $ 14.84 $ 15.73 $ 15.44 $ 15.35 $ 12.66 $ 11.94 Total return (iv) (5.24 )% 3.27 % 0.59 % 22.56 % 6.03 % 0.90 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 25,301 $ 19,326 $ 8,573 $ 2,277 $ 20,217 $ 20,832 Ratio of gross expenses to average net assets 1.04 % 1.03 % 1.04 % 1.12 % 0.96 % 1.01 % Ratio of expense reimbursements to average net assets (0.15 )% (0.14 )% (0.15 )% (0.13 )% – (0.02 )% Ratio of net expenses to average net assets 0.89 % 0.89 % 0.89 % 0.99 % 0.96 % 0.99 % Ratio of net investment income (loss) to average net assets 1.05 % 0.73 % 0.82 % 2.50 % 0.65 % 0.37 % Portfolio turnover rate 75.51 % 114.81 % 97.50 % 217.57 % 148.66 % 66.70 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 101 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Growth Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 10.66 $ 10.54 $ 9.38 $ 7.05 $ 6.51 $ 6.39 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.03 ) (0.07 ) (0.04 ) (0.03 ) (0.02 ) (0.06 ) Net realized and unrealized gain (loss) on investments (0.62 ) 0.19 1.20 2.36 0.56 0.18 Total from investment operations (0.65 ) 0.12 1.16 2.33 0.54 0.12 Net asset value, end of period $ 10.01 $ 10.66 $ 10.54 $ 9.38 $ 7.05 $ 6.51 Total return (iii) (6.10 )% 1.23 % 12.37 % 33.05 % 8.29 % 1.90 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 119,204 $ 131,592 $ 142,977 $ 143,231 $ 131,454 $ 165,315 Ratio of gross expenses to average net assets 1.32 % 1.32 % 1.35 % 1.39 % 1.40 % 1.38 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.32 % 1.32 % 1.35 % 1.39 % 1.40 % 1.38 % Ratio of net investment income (loss) to average net assets (0.63 )% (0.67 )% (0.38 )% (0.31 )% (0.25 )% (0.89 )% Portfolio turnover rate 46.94 % 122.05 % 194.81 % 156.98 % 234.91 % 245.44 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 102 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Growth Fund Class B Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 8.67 $ 8.63 $ 7.73 $ 5.86 $ 5.46 $ 5.39 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.05 ) (0.12 ) (0.09 ) (0.07 ) (0.05 ) (0.09 ) Net realized and unrealized gain (loss) on investments (0.51 ) 0.16 0.99 1.94 0.45 0.16 Total from investment operations (0.56 ) 0.04 0.90 1.87 0.40 0.07 Net asset value, end of period $ 8.11 $ 8.67 $ 8.63 $ 7.73 $ 5.86 $ 5.46 Total return (iii) (6.46 )% 0.46 % 11.64 % 31.91 % 7.33 % 1.30 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 20,613 $ 26,151 $ 33,377 $ 50,341 $ 45,501 $ 48,334 Ratio of gross expenses to average net assets 2.04 % 2.02 % 2.04 % 2.10 % 2.08 % 2.11 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 2.04 % 2.02 % 2.04 % 2.10 % 2.08 % 2.11 % Ratio of net investment income (loss) to average net assets (1.35 )% (1.36 )% (1.05 )% (1.02 )% (0.92 )% (1.61 )% Portfolio turnover rate 46.94 % 122.05 % 194.81 % 156.98 % 234.91 % 245.44 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 103 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Growth Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 8.58 $ 8.56 $ 7.68 $ 5.82 $ 5.43 $ 5.37 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.06 ) (0.13 ) (0.10 ) (0.08 ) (0.06 ) (0.10 ) Net realized and unrealized gain (loss) on investments (0.49 ) 0.15 0.98 1.94 0.45 0.16 Total from investment operations (0.55 ) 0.02 0.88 1.86 0.39 0.06 Net asset value, end of period $ 8.03 $ 8.58 $ 8.56 $ 7.68 $ 5.82 $ 5.43 Total return (iii) (6.41 )% 0.35 % 11.46 % 31.96 % 7.18 % 1.10 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 21,246 $ 23,628 $ 25,932 $ 26,320 $ 22,812 $ 26,731 Ratio of gross expenses to average net assets 2.15 % 2.12 % 2.16 % 2.21 % 2.22 % 2.20 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 2.15 % 2.12 % 2.16 % 2.21 % 2.22 % 2.20 % Ratio of net investment income (loss) to average net assets (1.45 )% (1.47 )% (1.19 )% (1.13 )% (1.06 )% (1.71 )% Portfolio turnover rate 46.94 % 122.05 % 194.81 % 156.98 % 234.91 % 245.44 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 104 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Growth Fund Class Z From 5/28/2015 Six months ( commencement ended of operations) to 4/30/2016 (i) 10/31/2015 (ii) Net asset value, beginning of period $ 10.67 $ 11.70 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (iii) (0.01 ) (0.02 ) Net realized and unrealized loss on investments (0.62 ) (1.01 ) Total from investment operations (0.63 ) (1.03 ) Net asset value, end of period $ 10.04 $ 10.67 Total return (iv) (5.90 )% (8.80 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 2,850 $ 2,413 Ratio of gross expenses to average net assets 1.39 % 1.76 % Ratio of expense reimbursements to average net assets (0.40 )% (0.77 )% Ratio of net expenses to average net assets 0.99 % 0.99 % Ratio of net investment income (loss) to average net assets (0.29 )% (0.49 )% Portfolio turnover rate 46.94 % 122.05 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 105 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger SMid Cap Growth Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 16.72 $ 19.32 $ 20.89 $ 16.72 $ 15.22 $ 14.48 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.05 ) (0.12 ) (0.09 ) (0.03 ) (0.09 ) (0.16 ) Net realized and unrealized gain (loss) on investments (0.48 ) 0.09 1.53 4.92 1.59 0.90 Total from investment operations (0.53 ) (0.03 ) 1.44 4.89 1.50 0.74 Distributions from net realized gains (5.96 ) (2.57 ) (3.01 ) (0.72 ) – – Net asset value, end of period $ 10.23 $ 16.72 $ 19.32 $ 20.89 $ 16.72 $ 15.22 Total return (iii) (4.74 )% (0.31 )% 7.68 % 30.39 % 9.86 % 5.10 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 98,982 $ 159,061 $ 241,510 $ 294,846 $ 299,934 $ 377,947 Ratio of gross expenses to average net assets 1.36 % 1.30 % 1.27 % 1.29 % 1.29 % 1.37 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.36 % 1.30 % 1.27 % 1.29 % 1.29 % 1.37 % Ratio of net investment income (loss) to average net assets (0.82 )% (0.65 )% (0.45 )% (0.19 )% (0.54 )% (0.99 )% Portfolio turnover rate 83.90 % 110.40 % 91.59 % 95.67 % 81.09 % 64.83 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 106 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger SMid Cap Growth Fund Class B Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 14.39 $ 17.11 $ 18.96 $ 15.36 $ 14.09 $ 13.50 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.08 ) (0.22 ) (0.21 ) (0.16 ) (0.20 ) (0.26 ) Net realized and unrealized gain (loss) on investments (0.38 ) 0.07 1.37 4.48 1.47 0.85 Total from investment operations (0.46 ) (0.15 ) 1.16 4.32 1.27 0.59 Distributions from net realized gains (5.96 ) (2.57 ) (3.01 ) (0.72 ) – – Net asset value, end of period $ 7.97 $ 14.39 $ 17.11 $ 18.96 $ 15.36 $ 14.09 Total return (iii) (5.13 )% (1.16 )% 6.87 % 29.33 % 9.01 % 4.40 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 2,489 $ 4,167 $ 7,252 $ 9,413 $ 9,448 $ 10,998 Ratio of gross expenses to average net assets 2.25 % 2.10 % 2.06 % 2.07 % 2.10 % 2.12 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 2.25 % 2.10 % 2.06 % 2.07 % 2.10 % 2.12 % Ratio of net investment income (loss) to average net assets (1.72 )% (1.44 )% (1.24 )% (0.97 )% (1.34 )% (1.73 )% Portfolio turnover rate 83.90 % 110.40 % 91.59 % 95.67 % 81.09 % 64.83 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 107 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger SMid Cap Growth Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 14.45 $ 17.16 $ 19.00 $ 15.39 $ 14.12 $ 13.53 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.07 ) (0.22 ) (0.21 ) (0.16 ) (0.20 ) (0.25 ) Net realized and unrealized gain (loss) on investments (0.39 ) 0.08 1.38 4.49 1.47 0.84 Total from investment operations (0.46 ) (0.14 ) 1.17 4.33 1.27 0.59 Distributions from net realized gains (5.96 ) (2.57 ) (3.01 ) (0.72 ) – – Net asset value, end of period $ 8.03 $ 14.45 $ 17.16 $ 19.00 $ 15.39 $ 14.12 Total return (iii) (5.15 )% (1.09 )% 6.92 % 29.34 % 9.00 % 4.40 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 38,810 $ 54,768 $ 63,572 $ 68,161 $ 59,063 $ 64,597 Ratio of gross expenses to average net assets 2.14 % 2.07 % 2.03 % 2.06 % 2.09 % 2.10 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 2.14 % 2.07 % 2.03 % 2.06 % 2.09 % 2.10 % Ratio of net investment income (loss) to average net assets (1.60 )% (1.43 )% (1.21 )% (0.96 )% (1.33 )% (1.70 )% Portfolio turnover rate 83.90 % 110.40 % 91.59 % 95.67 % 81.09 % 64.83 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 108 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger SMid Cap Growth Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 16.91 $ 19.54 $ 21.09 $ 16.88 $ 15.35 $ 14.57 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.04 ) (0.11 ) (0.09 ) (0.04 ) (0.08 ) (0.13 ) Net realized and unrealized gain (loss) on investments (0.50 ) 0.05 1.55 4.97 1.61 0.91 Total from investment operations (0.54 ) (0.06 ) 1.46 4.93 1.53 0.78 Distributions from net realized gains (5.96 ) (2.57 ) (3.01 ) (0.72 ) – – Net asset value, end of period $ 10.41 $ 16.91 $ 19.54 $ 21.09 $ 16.88 $ 15.35 Total return (iii) (4.72 )% (0.48 )% 7.70 % 30.34 % 10.00 % 5.40 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 41,544 $ 70,677 $ 699,237 $ 692,445 $ 545,397 $ 420,089 Ratio of gross expenses to average net assets 1.31 % 1.31 % 1.27 % 1.31 % 1.23 % 1.21 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.31 % 1.31 % 1.27 % 1.31 % 1.23 % 1.21 % Ratio of net investment income (loss) to average net assets (0.77 )% (0.62 )% (0.45 )% (0.22 )% (0.45 )% (0.79 )% Portfolio turnover rate 83.90 % 110.40 % 91.59 % 95.67 % 81.09 % 64.83 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 109 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger SMid Cap Growth Fund Class Z From 12/29/2010 Six month ended 4/30/2016 Six month ended 10 /31/2015 Six month ended 10/31 /2014 Six month ended 10/31/ /2013 Six month ended 10/31/2 (commencement of operations) (ii) to 10/31/2011 Net asset value, beginning of period $ 17.08 $ 19.63 $ 21.11 $ 16.84 $ 15.28 $ 15.86 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (iii) (0.03 ) (0.06 ) (0.02 ) 0.02 (0.02 ) (0.07 ) Net realized and unrealized gain (loss) on investments (0.49 ) 0.08 1.55 4.97 1.58 (0.51 ) Total from investment operations (0.52 ) 0.02 1.53 4.99 1.56 (0.58 ) Distributions from net realized gains (5.96 ) (2.57 ) (3.01 ) (0.72 ) – – Net asset value, end of period $ 10.60 $ 17.08 $ 19.63 $ 21.11 $ 16.84 $ 15.28 Total return (iv) (4.62 )% (0.02 )% 8.07 % 30.78 % 10.21 % (3.70 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 131,362 $ 134,051 $ 52,091 $ 67,852 $ 54,965 $ 24,124 Ratio of gross expenses to average net assets 1.01 % 0.99 % 0.95 % 0.96 % 0.97 % 1.06 % Ratio of expense reimbursements to average net assets – (0.07 )% Ratio of net expenses to average net assets 1.01 % 0.99 % 0.95 % 0.96 % 0.97 % 0.99 % Ratio of net investment income (loss) to average net assets (0.47 )% (0.33 )% (0.13 )% 0.13 % (0.14 )% (0.51 )% Portfolio turnover rate 83.90 % 110.40 % 91.59 % 95.67 % 81.09 % 64.83 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 110 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Growth Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 8.00 $ 8.96 $ 9.97 $ 7.79 $ 7.12 $ 6.70 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.03 ) (0.08 ) (0.07 ) (0.04 ) (0.05 ) (0.09 ) Net realized and unrealized gain (loss) on investments (0.57 ) 0.11 0.19 2.53 0.72 0.51 Total from investment operations (0.60 ) 0.03 0.12 2.49 0.67 0.42 Distributions from net realized gains (1.59 ) (0.99 ) (1.13 ) (0.31 ) – – Net asset value, end of period $ 5.81 $ 8.00 $ 8.96 $ 9.97 $ 7.79 $ 7.12 Total return (iii) (9.23 )% 0.16 % 1.30 % 33.15 % 9.41 % 6.30 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 92,656 $ 115,594 $ 139,497 $ 175,214 $ 172,202 $ 194,799 Ratio of gross expenses to average net assets 1.39 % 1.35 % 1.35 % 1.38 % 1.40 % 1.43 % Ratio of expense reimbursements to average net assets – – – (0.02 )% – (0.01 )% Ratio of net expenses to average net assets 1.39 % 1.35 % 1.35 % 1.36 % 1.40 % 1.42 % Ratio of net investment income (loss) to average net assets (0.91 )% (0.92 )% (0.81 )% (0.49 )% (0.71 )% (1.18 )% Portfolio turnover rate 33.61 % 131.72 % 88.98 % 93.97 % 72.59 % 67.37 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 111 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Growth Fund Class B Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 6.57 $ 7.59 $ 8.67 $ 6.86 $ 6.27 $ 5.95 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.04 ) (0.12 ) (0.12 ) (0.09 ) (0.10 ) (0.13 ) Net realized and unrealized gain (loss) on investments (0.45 ) 0.09 0.17 2.21 0.69 0.45 Total from investment operations (0.49 ) (0.03 ) 0.05 2.12 0.59 0.32 Distributions from net realized gains (1.59 ) (0.99 ) (1.13 ) (0.31 ) – – Net asset value, end of period $ 4.49 $ 6.57 $ 7.59 $ 8.67 $ 6.86 $ 6.27 Total return (iii) (9.63 )% (0.55 )% 0.61 % 32.21 % 9.41 % 5.40 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 5,318 $ 6,564 $ 8,874 $ 13,626 $ 13,389 $ 15,954 Ratio of gross expenses to average net assets 2.15 % 2.16 % 2.11 % 2.13 % 2.16 % 2.18 % Ratio of expense reimbursements to average net assets – – – (0.02 )% – (0.01 )% Ratio of net expenses to average net assets 2.15 % 2.16 % 2.11 % 2.11 % 2.16 % 2.17 % Ratio of net investment income (loss) to average net assets (1.67 )% (1.73 )% (1.56 )% (1.24 )% (1.47 )% (1.92 )% Portfolio turnover rate 33.61 % 131.72 % 88.98 % 93.97 % 72.59 % 67.37 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 112 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Growth Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 6.42 $ 7.44 $ 8.52 $ 6.76 $ 6.27 $ 5.95 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.04 ) (0.12 ) (0.12 ) (0.10 ) (0.10 ) (0.13 ) Net realized and unrealized gain (loss) on investments (0.43 ) 0.09 0.17 2.17 0.59 0.45 Total from investment operations (0.47 ) (0.03 ) 0.05 2.07 0.49 0.32 Distributions from net realized gains (1.59 ) (0.99 ) (1.13 ) (0.31 ) – – Net asset value, end of period $ 4.36 $ 6.42 $ 7.44 $ 8.52 $ 6.76 $ 6.27 Total return (iii) (9.56 )% (0.70 )% 0.61 % 31.94 % 7.81 % 5.40 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 10,238 $ 13,724 $ 16,119 $ 19,461 $ 17,091 $ 19,145 Ratio of gross expenses to average net assets 2.23 % 2.16 % 2.15 % 2.18 % 2.19 % 2.22 % Ratio of expense reimbursements to average net assets – – – (0.02 )% – 0.01 % Ratio of net expenses to average net assets 2.23 % 2.16 % 2.15 % 2.16 % 2.19 % 2.21 % Ratio of net investment income (loss) to average net assets (1.75 )% (1.73 )% (1.61 )% (1.31 )% (1.50 )% (1.96 )% Portfolio turnover rate 33.61 % 131.72 % 88.98 % 93.97 % 72.59 % 67.37 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 113 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Growth Fund Class Z From 12/29/2010 Sixmonths ended 4/
